                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 1 of 50



                                  1   Thiago Coelho (SBN 324715)
                                  2   thiago@wilshirelawfirm.com
                                      Cinela Aziz (SBN 318192)
                                  3   cinela@wilshirelawfirm.com
                                      Jessica Behmanesh (SBN 336128)
                                  4   jbehmanesh@wilshirelawfirm.com
                                      WILSHIRE LAW FIRM, PLC
                                  5
                                      3055 Wilshire Blvd., 12th Floor
                                  6   Los Angeles, California 90010
                                      Telephone: (213) 381-9988
                                  7   Facsimile: (213) 381-9989

                                  8   Attorneys for Plaintiffs
                                      and the Putative Class
                                  9
                                 10
                                                                  UNITED STATED DISTRICT COURT
                                 11
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                 12
                                      ANDREA KEY, NAHSLA BLACK-                    CASE NO.:
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   ZETINA, individually, and on behalf of all
                                      others similarly situated,
                                 14
                                                             Plaintiffs,
                                 15                                                CLASS ACTION
                                             v.
                                 16                                                COMPLAINT
                                      SPROUT FOODS, INC., a Delaware
                                 17
                                      corporation, and DOES 1 through 100,
                                 18   inclusive,                                   DEMAND FOR JURY TRIAL

                                 19                          Defendants.
                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28

                                                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 2 of 50



                                  1   “Baby food manufacturers hold a special position of public trust. Consumers believe that they

                                  2   would not sell products that are unsafe.” 1

                                  3
                                                                                    -   Subcommittee on Economic and Consumer
                                  4                                                     Policy, Committee on Oversight and
                                  5                                                     Reform, U.S. House of Representatives

                                  6

                                  7

                                  8

                                  9
                                 10

                                 11

                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                      1
                                 27    S. COMM. ON ECONOMIC AND CONSUMER POLICY, COMM. ON OVERSIGHT AND REFORM, 117TH CONG., BABY
                                      FOODS ARE TAINTED WITH DANGEROUS LEVELS OF ARSENIC, LEAD, CADMIUM, AND MERCURY,
                                 28   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
                                      04%20ECP%20Baby%20Food%20Staff%20Report.pdf.

                                                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 3 of 50



                                  1                                                   TABLE OF CONTENTS

                                  2   I.           SUBSTANTIVE ALLEGATIONS...........................................................................1

                                  3 II.            THE PARTIES..........................................................................................................14

                                  4 III.           JURISDICTION AND VENUE...............................................................................15

                                  5 IV.            FACTUAL ALLEGATIONS...................................................................................16

                                  6 V.             CLASS ACTION ALLEGATIONS.........................................................................27

                                  7 VI.            CAUSES OF ACTION.............................................................................................30

                                  8           A.          FIRST CAUSE OF ACTION – NEGLIGENT MISREPRESENTATION.....30

                                  9           B.          SECOND CAUSE OF ACTION – FRAUDULENT MISREPRESENTATION
                                 10                       ..........................................................................................................................31

                                 11           C.          THIRD CAUSE OF ACTION – VIOLATION OF THE CONSUMER LEGAL

                                 12                       REMEDIES ACT………………………………………...............…………..33
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13           D.          FOURTH CAUSE OF ACTION – VIOLATION OF CALIFORNIA’S FALSE

                                 14                       ADVERTISING LAW.....................................................................................35

                                 15           E.          FIFTH CAUSE OF ACTION – VIOLATION OF THE CALIFORNIA UNFAIR

                                 16                       COMPETITION LAW ....................................................................................37

                                 17           F.          SIXTH CAUSE OF ACTION – FRAUD ........................................................41

                                 18           G.          SEVENTH CAUSE OF ACTION – CONSTRUCTIVE FRAUD ..................42

                                 19           H.          EIGHTH CAUSE OF ACTION – BREACH OF EXPRESS WARRANTY

                                 20                       ..........................................................................................................................44

                                 21           I.          NINTH CAUSE OF ACTION – BREACH OF IMPLIED WARRANTY

                                 22                       ..........................................................................................................................45

                                 23           J.          TENTH CAUSE OF ACTION – QUASI-CONTRACT / UNJUST

                                 24                       ENRICHMENT ..............................................................................................46

                                 25   VII.         PRAYER FOR RELIEF..........................................................................................47

                                 26   VIII.        DEMAND FOR A JURY TRIAL...........................................................................47
                                 27
                                 28
                                                                                                             0
                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 4 of 50



                                  1           Plaintiffs ANDREA KEY and NAHSLA BLACK-ZETINA (“Plaintiffs”), individually

                                  2   and on behalf of all others similarly situated, by and through their undersigned attorneys, bring

                                  3   this Class Action Complaint based upon personal knowledge as to themselves and their own acts,

                                  4   and as to all other matters upon information and belief, based upon, inter alia, the investigation

                                  5   of their attorneys.

                                  6                                I.   SUBSTANTIVE ALLEGATIONS

                                  7               1. Defendant SPROUT FOODS, INC. (“Defendant” or “Sprout”), a Delaware

                                  8   corporation headquartered in Montvale, New Jersey, formulates, develops, manufactures, labels,

                                  9   distributes, markets, advertises, and sells baby foods under the name “Sprout Organic” throughout
                                 10   the State of California, as well as the United States more broadly.

                                 11               2. Plaintiffs are reasonable consumers who purchased Defendant’s baby foods

                                 12   reasonably believing that such baby foods are safe, nutritious, and free from harmful toxins,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   contaminants, and chemicals.

                                 14               3. As a result of Defendant’s negligent, reckless, and/or intentional practice of

                                 15   misrepresenting and failing to fully disclose the presence of dangerous substances in its baby

                                 16   foods, Plaintiffs and the Class Members were induced to purchase Defendant’s baby foods, which

                                 17   are not healthy for consumption by babies as advertised. Plaintiffs and the Class Members were

                                 18   induced to feed their babies dangerous foods containing toxic heavy metals, such a lead, arsenic,

                                 19   cadmium, and mercury, and the full extent of the harm caused to their babies is not yet known.

                                 20               4. Consumers of baby foods, including Plaintiffs, place their trust in manufacturers

                                 21   like Defendant, believing they sell baby foods that are safe, nutritious, and free from harmful

                                 22   toxins, contaminants, and chemicals. Consumers expect that the food they feed to infants and

                                 23   toddlers is free of toxic heavy metals such as lead, arsenic, cadmium, and mercury – substances

                                 24   known to have significant and dangerous health consequences.

                                 25               5. Reasonable consumers lack the scientific knowledge necessary to determine

                                 26   whether Defendant’s products contain toxic heavy metals or to ascertain the true nature of the
                                 27   ingredients and quality of the products Defendant sells. Reasonable consumers therefore must –

                                 28   and do – rely on Defendant to honestly report what its various products contain.
                                                                                     1
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 5 of 50



                                  1               6.   On February 4, 2021, the U.S. House of Representatives’ Subcommittee on

                                  2   Economic and Consumer Policy, Committee on Oversight and Reform (“Subcommittee”),

                                  3   released a report entitled “Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead,

                                  4   Cadmium, and Mercury.”2

                                  5               7. On November 6, 2019, the Subcommittee made requests for internal documents

                                  6   and test results from some of the biggest baby food manufacturers in the nation, including

                                  7   Defendant.3

                                  8               8. Of the seven companies contacted, four responded to the Subcommittee’s

                                  9   requests.4 Defendant was one of three manufacturers who refused to cooperate.5 With regard to
                                 10   Defendant’s refusal to cooperate with the Subcommittee’s request, the Subcommittee noted that

                                 11   it was “greatly concerned that [Sprout Foods, Inc.’s] lack of cooperation might be obscuring the

                                 12   presence of even higher levels of toxic heavy metals in their baby food products than their
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   competitors’ products.”6 Indeed, the Subcommittee noted that “Sprout’s evasion is concerning,

                                 14   as even limited independent testing has revealed the presence of toxic heavy metals in its baby

                                 15   food.”7

                                 16               9. After reviewing the internal documents and test results it received, the

                                 17   Subcommittee made the disturbing discovery that “commercial baby foods are tainted with

                                 18   significant levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury.”8

                                 19               10. Exposure to toxic heavy metals in large amounts has been shown to cause

                                 20   cognitive decline and thwart cognitive development, especially in children.9 The report further

                                 21   ///

                                 22   ///

                                 23
                                      2
                                        S. COMM. ON ECONOMIC AND CONSUMER POLICY, COMM. ON OVERSIGHT AND REFORM, 117TH CONG., BABY
                                 24   FOODS ARE TAINTED WITH DANGEROUS LEVELS OF ARSENIC, LEAD, CADMIUM, AND MERCURY,
                                      https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
                                 25   04%20ECP%20Baby%20Food%20Staff%20Report.pdf.
                                      3
                                        Id.
                                      4
                                 26     Id. at 2.
                                      5
                                        Id.
                                      6
                                 27     Id.
                                      7
                                        Id. at 43.
                                      8
                                 28     Id. at 2.
                                      9
                                        Id.
                                                                                     2
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 6 of 50



                                  1   claimed that exposure can lead to “diminished future economic productivity, and increased risk

                                  2   of future criminal and antisocial behavior in children.”10

                                  3                11. Arsenic is a naturally occurring element found in food, water, air, and soil.11 In

                                  4   recent years, healthcare professionals have grown “increasingly concerned about the more subtle

                                  5   and long-range health effects of low-level exposures to humans, especially for infants and

                                  6   children exposed to arsenic in water and some foods, such as rice-based products, during sensitive

                                  7   windows of development.”12 Arsenic, in general, can negatively impact one’s skin, nervous

                                  8   system, respiratory system, cardiovascular system, liver, kidney, bladder and prostate, immune

                                  9   system, endocrine system, and developmental processes.13
                                 10                12. Lead is also a naturally occurring element.14 Lead has been used as an ingredient

                                 11   in paint, gasoline, ceramics, plumbing pipes, and batteries.15 Lead is dangerous – so much so that

                                 12   the federal government has phased out its use in gasoline and house paint.16 Today, lead is
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   primarily found in contaminated soil, old paint, dust, and contaminated drinking water.17 With

                                 14   respect to lead exposure to children, the National Institute of Environmental Health Sciences

                                 15   (“NIEHS”) warns that exposure to lead can have a wide range of effects on a child’s development

                                 16   and behavior, and that many effects are permanent.18 According to the NIEHS, blood lead levels

                                 17   at or less than 10 micrograms of lead per deciliter of blood (“µg/dL”) are associated with

                                 18   “increased behavioral effects, delayed puberty, and decreased hearing, cognitive performance,

                                 19   and postnatal growth or height.”19 Health effects are found even at low blood lead levels of less

                                 20   than 5 µg/dL.20 “Such effects may include diminished IQ scores and academic achievement, and

                                 21
                                      10
                                         Id.
                                 22   11
                                         Arsenic, NATIONAL INSTITUTE OF ENVIRONMENTAL HEALTH SCIENCES,
                                      https://www.niehs.nih.gov/health/topics/agents/arsenic/index.cfm.
                                 23   12
                                         Id.
                                      13
                                         Id.
                                 24   14
                                         Lead, NATIONAL INSTITUTE OF ENVIRONMENTAL HEALTH SCIENCES,
                                      https://www.niehs.nih.gov/health/topics/agents/lead/index.cfm.
                                      15
                                 25   16
                                         Id.
                                         Id.
                                      17
                                 26      Id.
                                      18
                                         Id.
                                 27
                                      19
                                         Id. citing Jianghong Liu et al., Blood Lead Levels and Children’s Behavioral and Emotional Problems: A Cohort
                                      Study, JAMA PEDIATRICS, 168 (8) at 737-745 (Aug. 1, 2014),
                                 28   https://jamanetwork.com/journals/jamapediatrics/fullarticle/1884486.
                                      20
                                         Id.
                                                                                             3
                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 7 of 50



                                  1   increased behavioral problems and attention-related behaviors such as attention deficit

                                  2   hyperactivity disorder.”21 According to the Centers for Disease Control (“CDC”), any child with

                                  3   more than 5 µg/dL of lead in their blood may be considered at risk of these negative health effects

                                  4   and public health actions should be initiated.22

                                  5               13. According to a study published by the United Nations Children’s Fund

                                  6   (“UNICEF”) in 2020, lead poisoning is a serious problem affecting children globally.23 The study

                                  7   found that up to 800 million children have blood lead levels at or above 5 µg/dL.24

                                  8               14. Mercury is a naturally occurring metal, and it is toxic for humans.25 Metallic

                                  9   mercury can frequently be found in fluorescent light bulbs, thermometers, and barometers.26 The
                                 10   NIEHS, Food and Drug Administration (“FDA”) and Environmental Protection Agency (“EPA”)

                                 11   have also been studying the psychological effects of methylmercury, a type of organic mercury,

                                 12   on humans through consumption of fish.27 It has been found that consuming large quantities of
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   mercury through foods like fish increases a person’s exposure to mercury, and pregnant women

                                 14   who regularly eat fish high in mercury risk permanently damaging their developing fetuses.28

                                 15   Their children may exhibit motor difficulties, sensory problems, and cognitive deficits.29 In 2004,

                                 16   and again in 2019, the EPA and FDA released a consumer advisory notice, advising that children

                                 17   avoid fish with high traces of methylmercury.30

                                 18   ///

                                 19
                                 20   21
                                         Id.
                                      22
                                         Id. See also Blood Levels in Children, CDC (Feb. 9, 2021), https://www.cdc.gov/nceh/lead/prevention/blood-
                                 21   lead-levels.htm.
                                      23
                                         Nicholas Rees, Richard Fuller, The Toxic Truth: Children’s Exposure to Lead Pollution Undermines a
                                 22   Generation of Future Potential, UNICEF and PURE EARTH (Jul. 2020),
                                      https://www.unicef.org/sites/default/files/2020-07/The-toxic-truth-children%E2%80%99s-exposure-to-lead-
                                 23   pollution-2020.pdf.
                                      24
                                         Id.
                                 24   25
                                         Mercury, NATIONAL INSTITUTE OF ENVIRONMENTAL HEALTH SCIENCES,
                                      https://www.niehs.nih.gov/health/topics/agents/mercury/index.cfm.
                                      26
                                 25   27
                                         Id.
                                         Id.
                                      28
                                 26      Id.
                                      29
                                         Id.
                                 27
                                      30
                                         Advice about Eating Fish – For Women Who Are or Might Become Pregnant, Breastfeeding Mothers, and Young
                                      Children, FDA and EPA (Dec. 29, 2020), https://www.fda.gov/food/metals-and-your-food/fdaepa-2004-advice-
                                 28   what-you-need-know-about-mercury-fish-and-shellfish; https://www.fda.gov/food/consumers/advice-about-eating-
                                      fish.
                                                                                           4
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 8 of 50



                                  1               15. Cadmium is a metal typically obtained from zinc byproducts and “recovered from

                                  2   spent nickel-cadmium batteries.”31 The Agency for Toxic Substances and Disease Registry has

                                  3   listed cadmium as the seventh most significant potential threat to human health.32 Research has

                                  4   associated cadmium exposure with diminished IQ and attention deficit hyperactivity disorder

                                  5   (“ADHD”).33

                                  6               16. An     August     16,    2018     article   published     by     Consumer      Reports

                                  7   (ConsumerReports.Org [“CR”]) revealed that heavy metals such as lead, mercury, arsenic, and

                                  8   cadmium are contained in many foods made just for babies and toddlers, “such as popular snacks,

                                  9   cereals, prepared entrees, and packaged fruits and vegetables.” 34 James E. Rogers, Ph.D., the
                                 10   director of food safety research and testing at Consumer Reports, stated that, “[b]abies and

                                 11   toddlers are particularly vulnerable due to their smaller size and developing brains and organ

                                 12   systems.”35 “They also absorb more of the heavy metals that get into their bodies than adults
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   do.”36

                                 14               17. A significant number of children in the United States eat a lot of packaged baby

                                 15   foods.37 A CR national survey found that more than ninety percent (90%) of parents with children

                                 16   three-years or younger turn to packaged baby foods at least occasionally.38 Zion Market Research

                                 17   found that annual sales of baby foods topped $54 billion in 2018 and were projected to reach more

                                 18   than $76 billion by 2021.39

                                 19               18. Exposure to even small amounts of heavy metals, including cadmium, lead,

                                 20   mercury, and arsenic, at an early age may increase the risk of several health problems, especially

                                 21
                                 22
                                      31
                                         Cadmium, OSHA, https://www.osha.gov/cadmium.
                                 23   32
                                         S. COMM. ON ECONOMIC AND CONSUMER POLICY, COMM. ON OVERSIGHT AND REFORM, 117TH CONG., BABY
                                      FOODS ARE TAINTED WITH DANGEROUS LEVELS OF ARSENIC, LEAD, CADMIUM, AND MERCURY at 12,
                                 24   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
                                      04%20ECP%20Baby%20Food%20Staff%20Report.pdf.
                                      33
                                 25   34
                                         Id.
                                         Jesse Hirsch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER REPORTS (Aug. 16, 2018),
                                 26   https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/.
                                      35
                                         Id.
                                      36
                                 27      Id.
                                      37
                                         Id.
                                      38
                                 28      Id.
                                      39
                                         Id.
                                                                                         5
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 9 of 50



                                  1   lower IQ and behavioral problems, and have also been linked to autism and ADHD. 40 Victor

                                  2   Villarreal, Ph.D., an assistant professor in the department of educational psychology at the

                                  3   University of Texas at San Antonio, who has researched the effects of heavy metals on childhood

                                  4   development, stated that, “[t]he effects of early exposure to heavy metals can have long-lasting

                                  5   impacts that may be impossible to reverse.”41 Researchers at Duke University looked at 565

                                  6   adults who had their lead levels measured as children. 42 Those with high childhood lead readings

                                  7   had IQ levels that were 4.25 points lower, on average, than participants with lower childhood lead

                                  8   readings.43 A Columbia University study of third-through fifth-graders in Maine found that

                                  9   students who had been exposed to arsenic in drinking water had IQ levels that were 5 to 6 points
                                 10   lower, on average, than students who had not been exposed.44

                                 11              19. The risk from heavy metals grows over time as they accumulate in the kidneys and

                                 12   other internal organs. Tunde Akinleye, a chemist in CR’s Food Safety Division who led the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   testing, stated that, “[t]hese toxins can remain in your body for years.”45 Regular consumption of

                                 14   even small amounts of toxic heavy metals over a long period of time may raise the risk of bladder,

                                 15   lung, and skin cancer; cognitive and reproductive problems; and type 2 diabetes; among other

                                 16   conditions. 46 A recent study from the journal Lancet Public Health suggests that low levels of

                                 17   lead from food and other sources contribute to about 400,000 deaths each year, more than half of

                                 18   them from cardiovascular disease.47 Getting too much methylmercury can cause nerve damage,

                                 19   muscle weakness, lack of coordination, and impaired vision and hearing.48 Over time, cadmium

                                 20   exposure can lead to kidney, bone, and lung disease.49

                                 21              20. CR’s food and safety team analyzed 50 nationally distributed packaged foods,

                                 22   including foods made by Defendant under the name “Sprout Organic,” made for babies and

                                 23
                                 24   40
                                         Id.
                                      41
                                         Id.
                                      42
                                 25   43
                                         Id.
                                         Id.
                                      44
                                 26      Id.
                                      45
                                         Id.
                                      46
                                 27      Id.
                                      47
                                         Id.
                                      48
                                 28      Id.
                                      49
                                         Id.
                                                                                      6
                                                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 10 of 50



                                  1   toddlers and checked them for cadmium, lead, mercury, and inorganic arsenic, the type most

                                  2   harmful to health.50 The results were troubling. Every product tested by CR had measurable

                                  3   levels of at least one of the following heavy metals: cadmium, inorganic arsenic, or lead. 51

                                  4   Moreover, about two-third (68%) had “worrisome” and “concerning” levels of at least one heavy

                                  5   metal.52 Fifteen of the foods tested would pose potential health risks to children who regularly

                                  6   eat just one serving or less per day.53 Two rice cereals contained measurable levels of

                                  7   methylmercury54. Research suggests that rice cereals may be an overlooked source of mercury

                                  8   in infants’ diets: in a test of 119 infant cereals, researchers at Florida International University

                                  9   found that rice cereals had on average three times as much methylmercury as multigrain cereals
                                 10   and 19 times as much as other non-rice cereals.55

                                 11               21. Products with rice, including Defendant’s Sprout Organic Baby Food Garden

                                 12   Vegetables Brown Rice With Turkey and Sprout Organic Quinoa Puffs Baby Cereal Snack Apple
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Kale, fared worst in the CR study because they contained worrisome amounts of inorganic

                                 14   arsenic, lead, and cadmium.56 As a category, snack foods – bars, cookies, crackers, crunches,

                                 15   crisps, rice rusks, teething biscuits, and puffs – were most problematic, generally because of their

                                 16   rice content.57 This finding is especially concerning because snacks are the most common type

                                 17   of packaged product that babies and toddlers eat, according to CR’s survey.58 About seventy-two

                                 18   percent (72%) of parents said they feed their child at least one of the types of snack foods CR

                                 19   tested.59

                                 20               22. Jay Schneider, Ph.D., a professor of anatomy, pathology, and cell biology and

                                 21   Thomas Jefferson University in Philadelphia, has examined hundreds of children who have

                                 22   suffered the effects of lead exposure.60 Given lead’s extreme toxicity, and the inability to reverse

                                 23
                                      50
                                         Id.
                                 24   51
                                         Id.
                                      52
                                         Id.
                                      53
                                 25   54
                                         Id.
                                         Id.
                                      55
                                 26      Id.
                                      56
                                         Id.
                                      57
                                 27      Id.
                                      58
                                         Id.
                                      59
                                 28      Id.
                                      60
                                         Id.
                                                                                       7
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 11 of 50



                                  1   or remediate its effects, he calls it “outrageous” that there would even be the tiniest amount of

                                  2   lead in children’s food.61 “It’s extremely potent,” says Schneider. “We know that there is no

                                  3   level of lead in the blood of a child that is safe.”62

                                  4                23. Moreover, organic foods are not safer. Twenty of the products tested by CR were

                                  5   found to be just as likely to contain heavy metals as conventional foods.63 In CR’s survey, thirty-

                                  6   nine percent (39%) of parents who purchased packaged foods sometimes bought organic food for

                                  7   their children, citing a desire to avoid lead, arsenic, and other heavy metals as their primary reason

                                  8   for doing it.64

                                  9                24. Defendant knew or should have known that its baby foods contain significant
                                 10   levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury. Defendant knew or

                                 11   should have known that such toxic metals are not fit for consumption. Defendant knew or should

                                 12   have known that its baby foods are detrimental to the health of babies. Defendant had no
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   reasonable ground for believing that their baby foods were free from toxic heavy metals, or that

                                 14   such toxic metals were appropriate for sale in baby foods.

                                 15                25. Defendant intended to induce reasonable consumers to rely on its marketing, all

                                 16   of which explicitly and implicitly convey that Defendant’s organic baby foods are healthy for

                                 17   consumption by babies, and superior to other manufacturers’ baby foods. Such marketing

                                 18   includes words written on the containers of Defendant’s baby foods, including, but not limited to,

                                 19   the actual name of the product, “Sprout Organic,” as well as phrases such as the following:65

                                 20                o        “Our #1 goal at Sprout Foods is to provide you and your family with the

                                 21                         highest quality products[]”;

                                 22                o        “Sprout believes that a meal is more than nourishment. It’s a chance to inspire

                                 23                         and grow together. That’s why we are committed to introducing an early love

                                 24                         of healthy, whole organic foods to children everywhere[]”;

                                 25   ///

                                 26   61
                                          Id.
                                      62
                                 27       Id.
                                      63
                                          Id.
                                      64
                                 28       Id.
                                      65
                                         http://www.sproutorganicfoods.com/ (retrieved April 1, 2021)
                                                                                              8
                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 12 of 50



                                  1             o       “Research shows that starting babies on healthy foods early in development

                                  2                     helps foster healthy eating habits through life. Teaching a baby to accept

                                  3                     savory and complex flavors, like leafy greens, can be challenging when young

                                  4                     palates naturally gravitate towards sweet fruits. That’s why we’ve grafted a

                                  5                     variety of fruit, vegetable, and grain blends that help babies adapt to new

                                  6                     flavors and textures and provide greater exposure to wholesome foods[]”;

                                  7             o       “Sprout Organic Apple Kale Plant Power Puffs are the perfect first snack for

                                  8                     babies. Made with only 5 simple ingredients, including easy to digest ancient

                                  9                     grain Sorghum and just the right blend of real fruits and veggies to keep little
                                 10                     ones coming back for more. Plant Power Puffs are easy to pick up and hold

                                 11                     and soft enough to dissolve quickly in their little mouths[]”;

                                 12             o       “Delicious snack that uses no artificial flavors or colors”;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13             o       “Created to satisfy baby’s growing appetite”;

                                 14             o       “Free of Gluten”;

                                 15             o       “Nothing Artificial”;

                                 16             o       “Certified Organic, Non-GMO ingredients”;

                                 17             o       “100% BPA-Free Packaging”;

                                 18             o       “Whole Foods, No Concentrates”;

                                 19             o       “USDA Organic”;

                                 20             o       “Always Transparent, Non-GMO”; and

                                 21             o       “Prepared ONLY with ingredients found in your kitchen!”

                                 22             26. The imagery used on Defendant’s products also implicitly conveys that

                                 23   Defendant’s baby foods are healthy for consumption by babies by depicting images of its foods’

                                 24   nourishing and wholesome ingredients, such as fruits, vegetables, and grains. Below are just a

                                 25   few examples:

                                 26   ///
                                 27   ///

                                 28   ///
                                                                                      9
                                                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 13 of 50



                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
                                  9
                                 10
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27            27. Plaintiffs justifiably relied on Defendant’s marketing. Plaintiffs suffered damages

                                 28   when they unknowingly purchased baby foods that contain toxic heavy metals and other
                                                                             10
                                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 14 of 50



                                  1   undesirable toxins and contaminants. Plaintiffs’ babies were harmed or placed at risk of harm by

                                  2   consuming foods containing toxic heavy metals and other undesirable toxins and contaminants.

                                  3              28. Defendant’s false and misleading advertising deceives consumers into believing

                                  4   that they are purchasing and feeding their babies safe and nutritious baby foods and, through this

                                  5   deception, Defendant seeks to induce consumers to purchase Defendant’s baby foods when they

                                  6   would otherwise have purchased other baby foods that do not contain toxic heavy metals or other

                                  7   undesirable toxins and contaminants.

                                  8              29. Defendant was aware that it was not providing their customers with healthy baby

                                  9   foods, yet it proceeded to advertise its baby foods as safe for consumption by babies. To this day,
                                 10   Defendant continues to advertise its baby foods as safe for consumption by babies. Defendant

                                 11   creates the clear impression to its customers that they are purchasing and feeding their babies food

                                 12   that does not contain any toxic heavy metals or other undesirable toxins and contaminants. This
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   behavior is therefore materially misleading, in that reasonable consumers would not understand

                                 14   that Sprout Organic baby foods contain any toxic heavy metals or other undesirable toxins and

                                 15   contaminants. Thousands of consumers have purchased Defendant’s baby foods under the false

                                 16   belief that the baby foods are safe and nutritious for their babies and do not contain any toxic

                                 17   heavy metals or other undesirable toxins and contaminants. They have been misled. They have

                                 18   been deceived into purchasing dangerous baby food. They have inadvertently fed their babies

                                 19   dangerous baby food containing toxic heavy metals and other undesirable toxins and

                                 20   contaminants. Their babies were harmed or placed at risk of harm by consuming foods containing

                                 21   toxic heavy metals and other undesirable toxins and contaminants.

                                 22              30. Defendant knew that its customers trust the quality of its products and that

                                 23   customers expect Defendant’s products to be free of toxic heavy metals and other undesirable

                                 24   toxins and contaminants. Defendant also knew that certain consumers seek out and wish to

                                 25   purchase premium organic baby foods that possess high quality ingredients free of toxins,

                                 26   contaminants, or chemicals and that these consumers will pay more for baby foods that they
                                 27   believe possess these qualities.

                                 28   ///
                                                                                      11
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 15 of 50



                                  1               31. Defendant’s knowledge that its customers trust the quality of its products, their

                                  2   expectations that Defendant’s products will be free of toxic heavy metals and other undesirable

                                  3   toxins and contaminants, and their willingness to pay more for premium organic baby foods that

                                  4   are free from toxins, contaminants, or chemicals is evident in Defendant’s business practices.

                                  5               32. Defendant’s promises, warranties, pricing, statements, claims, packaging,

                                  6   labeling, marketing, and advertising center on representations and pictures that are intended to,

                                  7   and do, convey to consumers that Defendant’s baby foods possess certain qualities and

                                  8   characteristics that justify a premium price. Even the name of Defendant’s baby food conveys

                                  9   that Sprout’s baby food is superior to other baby foods that are not made using organic
                                 10   ingredients.

                                 11               33. Defendant’s website contains the following webpages, making countless claims

                                 12   that Defendant’s baby foods are not only healthy and safe for babies, but also implying that
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Defendant’s organic baby foods are comparative if not superior to other baby foods:66

                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27   66
                                        Company History, SPROUT, http://www.sproutorganicfoods.com/about-us/company-history; Values &
                                 28   Guarantee, SPROUT, http://www.sproutorganicfoods.com/about-us/values-guarantee; Sourcing, SPROUT,
                                      http://www.sproutorganicfoods.com/about-us/sourcing.
                                                                                          12
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 16 of 50



                                  1              34. Reasonable consumers seeing Defendant’s marketed products would not expect

                                  2   the baby foods to contain toxic heavy metals or other undesirable toxins or contaminants.

                                  3              35. Furthermore, reasonable consumers, including Plaintiffs, would consider the mere

                                  4   inclusion of heavy metals or other undesirable toxins or contaminants a material

                                  5   misrepresentation when considering which baby food to purchase.

                                  6              36. Defendant intended for consumers to rely on its marketing, and reasonable

                                  7   consumers, including Plaintiffs, did in fact so rely. Defendant’s marketing and advertising is

                                  8   deceptive, misleading, unfair, false, and/or fraudulent because, among other things, the baby

                                  9   foods include undisclosed toxic heavy metals or other undesirable toxins or contaminants.
                                 10              37. Defendant’s baby foods do not have a disclaimer regarding the presence of toxic

                                 11   heavy metals or other undesirable toxins or contaminants that would inform consumers that the

                                 12   foods contain toxic heavy metals and/or that toxic heavy metals can accumulate overtime in a
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   child’s body to the point where poisoning, injury, and/or disease can occur.

                                 14              38. Instead, Defendant’s baby foods create the impression, by the content and images

                                 15   on their labels, as well as by other marketing material created and distributed by Defendant, that

                                 16   they are healthy for consumption, and preferable over other brands of baby foods.

                                 17              39. Defendant’s wrongful marketing and advertising, which includes misleading,

                                 18   deceptive, unfair, and false claims and omissions, allowed it to capitalize on, and reap enormous

                                 19   profits from, consumers who paid the purchase price or a price premium for baby foods that were

                                 20   not sold as advertised. Defendant continues to wrongfully induce consumers to purchase its baby

                                 21   foods that are not as advertised.

                                 22              40. Defendant created, allowed, negligently oversaw, and/or authorized the unlawful,

                                 23   fraudulent, unfair, misleading, and/or deceptive labeling and advertising for its baby foods. The

                                 24   marketing for the baby foods, relied upon by Plaintiff, was prepared, reviewed, and/or approved

                                 25   by Defendant and its agents and was disseminated by Defendant and its agents through marketing,

                                 26   advertising, packaging, and labeling that contained the misrepresentations alleged herein. The
                                 27   marketing for the baby foods was designed to encourage consumers to purchase the baby foods

                                 28   and reasonably misled the reasonable consumer into purchasing the baby foods.
                                                                                  13
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 17 of 50



                                  1                 41. Defendant continues to wrongfully induce consumers to purchase its baby foods

                                  2   that are not as advertised. Plaintiffs would like to purchase healthy, wholesome food for their

                                  3   children in the future from manufacturers including Defendant, but cannot do so with any degree

                                  4   of certainty that these foods will not contain toxic heavy metals or other undesirable toxins or

                                  5   contaminants.

                                  6                 42. Plaintiffs bring this proposed consumer class action individually and on behalf of

                                  7   all other members of the Class, who, from the applicable limitations period up to and including

                                  8   the present, purchased for use and not resale any of Defendant’s tainted baby foods.

                                  9                 43. As a result of Defendant’s negligent, reckless, and/or knowingly deceptive
                                 10   conduct as alleged herein, Plaintiffs were injured when they paid the purchase price or a price

                                 11   premium for baby foods that did not deliver what they promised. They paid the purchase price

                                 12   on the assumption that the labeling of the baby foods was accurate and that it was free of toxic
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   heavy metals and safe to ingest. Plaintiffs would not have paid this money or fed their baby food

                                 14   containing toxic heavy metals had they known the truth that Defendant’s baby foods contain

                                 15   excessive degrees of toxic heavy metals. Damages can be calculated through expert testimony at

                                 16   trial.

                                 17                                        II.       THE PARTIES

                                 18                 44. Plaintiffs are, and at all times relevant hereto have been, citizens of the state of

                                 19   California.

                                 20                 45. Plaintiff Andrea Key (“Plaintiff Key”) is a California resident residing in

                                 21   Campbell, California. Plaintiff Key purchased Sprout Organic baby foods repeatedly, including

                                 22   from Amazon.com, from 2019 through 2020, with her last purchase in September 2020. Plaintiff

                                 23   Key believed she was feeding her baby healthy, nutritious food. Due to Defendant’s false and

                                 24   misleading claims and omissions, Plaintiff Key was unaware that the baby food she fed her baby

                                 25   contained any level of toxic heavy metals. Plaintiff Key would not have purchased Defendant’s

                                 26   baby food if she knew that Sprout Organic baby food contains toxic heavy metals and other
                                 27   undesired toxins and contaminants. Plaintiff Key inadvertently fed her baby foods that contain

                                 28   toxic heavy metals and other undesired toxins and contaminants. Plaintiff Key’s baby was
                                                                                  14
                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 18 of 50



                                  1   harmed or was placed at risk of harm by consuming foods containing toxic heavy metals and

                                  2   other undesirable toxins and contaminants.

                                  3              46. Plaintiff Nahsla Black-Zetina (“Plaintiff Black-Zetina”) is a California resident

                                  4   residing in Antioch, California. Plaintiff Black-Zetina purchased Sprout Organic baby foods

                                  5   repeatedly, including from Amazon.com, from 2019 through 2021, with her last purchase in

                                  6   March 2021. Plaintiff Black-Zetina believed she was feeding her baby healthy, nutritious food.

                                  7   Due to Defendant’s false and misleading claims and omissions, Plaintiff Black-Zetina was

                                  8   unaware that the baby food she fed her baby contained any level of toxic heavy metals. Plaintiff

                                  9   Black-Zetina would not have purchased Defendant’s baby food if she knew that Sprout Organic
                                 10   baby food contains toxic heavy metals and other undesired toxins and contaminants. Plaintiff

                                 11   Black-Zetina inadvertently fed her baby foods that contain toxic heavy metals and other undesired

                                 12   toxins and contaminants. Plaintiff Black-Zetina’s baby was harmed or was placed at risk of harm
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   by consuming foods containing toxic heavy metals and other undesirable toxins and

                                 14   contaminants.

                                 15              47. Defendant is incorporated in Delaware. Its headquarters are located at 50 Chestnut

                                 16   Ridge Road, Suite 205, Montvale, New Jersey 07645.

                                 17              48. Plaintiffs are unaware of the true names, identities, and capacities of the

                                 18   defendants sued herein as DOES 1 to 100. Plaintiffs will seek leave to amend this complaint to

                                 19   allege the true names and capacities of DOES 1 to 100 if and when ascertained. Plaintiffs are

                                 20   informed and believe, and thereupon allege, that each of the defendants sued herein as a DOE is

                                 21   legally responsible in some manner for the events alleged herein and that each of the Defendants

                                 22   sued herein as a DOE proximately caused injuries and damages to Plaintiffs, Class Members, and

                                 23   their babies as set forth below.

                                 24                            III.      JURISDICTION AND VENUE

                                 25              49. This Court has subject matter jurisdiction over this action pursuant to the Class

                                 26   Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§ 1332(d), 1453. The matter in controversy,
                                 27   exclusive of interest and costs, exceeds the sum or value of $5,000,000, and there is diversity of

                                 28   citizenship between Plaintiffs and Defendant.
                                                                                      15
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 19 of 50



                                  1                 50. The Court has personal jurisdiction over Defendant because Plaintiffs’ and the

                                  2   Class Members’ claims arise out Defendant’s business activities conducted in the State of

                                  3   California.

                                  4                 51. Venue is appropriate in the Northern District of California under 28 U.S.C. §

                                  5   1391(b)(2) because Plaintiffs reside within it, a substantial part of the events or omissions giving

                                  6   rise to the claim occurred within this district, and Defendant caused harm to Class Members

                                  7   residing in this district.

                                  8                                IV.          FACTUAL ALLEGATIONS

                                  9                 52. Baby food manufacturers are free to set their own internal standards for toxic
                                 10   heavy metal content of their products. They have set those standards at dangerously high levels

                                 11   and have often sold foods that exceed even those levels.

                                 12                 53. On February 4, 2021, the U.S. House of Representatives’ Subcommittee on
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Economic and Consumer Policy, Committee on Oversight and Reform (“Subcommittee”),

                                 14   published a report detailing its findings that toxic heavy metals—including arsenic, cadmium,

                                 15   lead, and mercury—were present in significant levels in numerous commercial baby food

                                 16   products.

                                 17                 54. Defendant was one of seven baby food manufacturers from whom the

                                 18   Subcommittee requested internal documents and test results, but Defendant “refused to cooperate

                                 19   with the Subcommittee’s investigation.”67

                                 20   Findings from the Subcommittee’s Report:

                                 21                 55. As of now, there is no established safe level of inorganic arsenic consumption for

                                 22   babies.68 However, organizations like Healthy Babies Bright Futures advocate for no measurable

                                 23   amount of inorganic arsenic in baby food.69 Consumer Reports suggests setting inorganic arsenic

                                 24
                                      67  S. COMM. ON ECONOMIC AND CONSUMER POLICY, COMM. ON OVERSIGHT AND REFORM, 117TH CONG., BABY
                                 25   FOODS ARE TAINTED WITH DANGEROUS LEVELS OF ARSENIC, LEAD, CADMIUM, AND MERCURY at 2,
                                      https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
                                 26   04%20ECP%20Baby%20Food%20Staff%20Report.pdf.
                                      68 Id.at 51.

                                 27
                                      69
                                         Id. at 13. See also What’s in My Baby’s Food? A National Investigation Finds 95 Percent of Baby Foods Tested
                                      Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead, HEALTHY BABIES BRIGHT FUTURES
                                 28   (Oct. 2019), www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019
                                      10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf.
                                                                                            16
                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 20 of 50



                                  1   levels as low as 3 parts per billion (“ppb”).70 The FDA has already set maximum inorganic arsenic

                                  2   levels at 10 ppb for bottled water.71 The EPA has similarly set a 10 ppb inorganic arsenic cap on

                                  3   drinking water,72 as have the European Union (“EU”)73 and the World Health Organization

                                  4   (“WHO”)74.

                                  5               56. There is no federal standard for lead in baby food, but the FDA has set a 5 ppb

                                  6   lead standard for bottled water,75 the WHO has set 10 ppb lead as a provisional guideline for

                                  7   drinking water,76 and the EPA has set an action level of 15 ppb for lead in drinking water.77 The

                                  8   FDA has also set standards for lead in juice (50 ppb) and candy (100 ppb).78 The European Union

                                  9   has set the maximum lead level in infant formula to 20 ppb.79
                                 10               57. Outside the context of baby food, some regulations have taken action against

                                 11   cadmium.80 The EPA has a limit of 5 ppb in drinking water,81 the FDA has set a limit of 5 ppb

                                 12   in bottled water,82 and the WHO set a 3 ppb limit for cadmium in drinking water. 83 Groups like
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Healthy Babies Bright Futures have set a goal of no measurable amount of cadmium in baby

                                 14   ///

                                 15
                                      70
                                 16      Id. at 13. See also Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says, CONSUMER
                                      REPORTS, (June 28, 2019), www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-
                                      unsafe-levels/); Arsenic and Lead Are in Your Fruit Juice: What You Need to Know, CONSUMER REPORTS (Jan. 30,
                                 17   2019), www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit-juice-what-you-need-to-know/.
                                      71
                                         Arsenic in Food and Dietary Supplements, FDA, www.fda.gov/food/metals-and-your-food/arsenic-food-and-
                                 18   dietary-supplements.
                                      72
                                         Drinking Water Requirements for States and Public Water Systems, EPA, www.epa.gov/dwreginfo/chemical-
                                 19   contaminant-rules.
                                      73
                                         Arsenic (Q&A), EUROPEAN FOOD INFORMATION COUNCIL, www.eufic.org/en/food-safety/article/arsenic-qa.
                                 20   74
                                         Arsenic, WHO (Feb. 15, 2018), www.who.int/news-room/fact-sheets/detail/arsenic.
                                      75
                                         Lead in Food, Foodwares, and Dietary Supplements, FDA (Feb. 27, 2020), https://www.fda.gov/food/metals-
                                 21   and-your-food/lead-food-foodwares-and-dietary-
                                      supplements#:~:text=The%20FDA%2C%20through%20its%20regulatory,is%20set%20at%205%20ppb.
                                 22   76
                                         Lead in Drinking-Water at 14, WHO (2011), www.who.int/water_sanitation_health/dwq/chemicals/lead.pdf.
                                      77
                                         Drinking Water Requirements for States and Public Water Systems, EPA, www.epa.gov/dwreginfo/lead-and-
                                 23   copper-rule.
                                      78
                                         https://www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements
                                 24   79
                                         S. COMM. ON ECONOMIC AND CONSUMER POLICY, COMM. ON OVERSIGHT AND REFORM, 117TH CONG., BABY
                                      FOODS ARE TAINTED WITH DANGEROUS LEVELS OF ARSENIC, LEAD, CADMIUM, AND MERCURY at 21,
                                 25   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
                                      04%20ECP%20Baby%20Food%20Staff%20Report.pdf.
                                      80
                                 26      Id. at 29.
                                      81
                                         Ground Water and Drinking Water, EPA, www.epa.gov/ground-water-and-drinking-water/national-primary-
                                 27   drinking-water-regulations.
                                      82
                                         21 C.F.R. § 165 (2019), www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=165.110.
                                      83
                                 28      Cadmium in Drinking-Water at 6, WHO (2011) (online at www.who.int/water_sanitation_health/water-
                                      quality/guidelines/chemicals/cadmium.pdf?ua=1)
                                                                                           17
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 21 of 50



                                  1   food.84 Consumer Reports has called for a limit of 1 ppb cadmium in fruit juices.85 The EU has

                                  2   set a limit ranging from 5–20 ppb cadmium for infant formula.86

                                  3               58. Outside the context of baby food, some regulatory bodies have taken action against

                                  4   industries using excessive mercury in commonly used products.87 For example, the EPA set a

                                  5   maximum for mercury content in drinking water at 2 ppb,88 and consumer advocates urge even

                                  6   stricter standards for baby food. Indeed, Healthy Babies Bright Futures has called for a goal of

                                  7   no measurable amount of mercury in baby food.89

                                  8               59. As previously mentioned, a study of 50 nationally distributed packaged baby foods

                                  9   by Consumer Reports, including foods made by Defendant, found that every product tested had
                                 10   measurable levels of at least one of the following heavy metals: cadmium, inorganic arsenic, or

                                 11   lead.90 The report found that products with rice, including Defendant’s baby foods, fared worst

                                 12   in the CR study because they contained worrisome amounts of inorganic arsenic, lead, and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   cadmium.91

                                 14               60. Additionally, although Defendant refused to cooperate with the Subcommittee’s

                                 15   investigation, limited independent testing conducted by Healthy Babies Bright Futures indicates

                                 16   that Defendant’s baby foods do, indeed, contain toxic heavy metals.92 The table below, divided

                                 17
                                      84
                                         Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent of Baby
                                 18   Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead at 9 (Oct. 2019)
                                      (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
                                 19   10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
                                      85
                                         Consumer Reports Letter to FDA On Reducing Heavy Elements Like Arsenic, Lead, and Cadmium in Fruit
                                 20   Juices, CONSUMER REPORTS (Jan. 30, 2019), https://advocacy.consumerreports.org/research/consumer-reports-
                                      letter-to-fda-on-reducing-heavy-elements-like-arsenic-lead-and-cadmium-in-fruit-juices/.
                                 21   86
                                         Setting Maximum Levels for Certain Contaminants in Foodstuffs at 28-9, EUROPEAN UNION (Dec. 19, 2006),
                                      https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521.
                                 22   87
                                         Id. at 32.
                                      88
                                         Ground Water and Drinking Water, EPA, www.epa.gov/ground-water-and-drinking-water/national-primary-
                                 23   drinking-water-regulations.
                                      89
                                         What’s in My Baby’s Food? A National Investigation Finds 95 Percent of Baby Foods Tested Contain Toxic
                                 24   Chemicals That Lower Babies’ IQ, Including Arsenic and Lead, HEALTHY BABIES BRIGHT FUTURES (Oct. 2019),
                                      www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
                                 25   10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf.
                                      90
                                         Jesse Hirsch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER REPORTS (Aug. 16, 2018),
                                 26   https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/.
                                      91
                                         Id.
                                      92
                                 27      S. COMM. ON ECONOMIC AND CONSUMER POLICY, COMM. ON OVERSIGHT AND REFORM, 117TH CONG., BABY
                                      FOODS ARE TAINTED WITH DANGEROUS LEVELS OF ARSENIC, LEAD, CADMIUM, AND MERCURY at 46-47,
                                 28   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
                                      04%20ECP%20Baby%20Food%20Staff%20Report.pdf.
                                                                                            18
                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 22 of 50



                                  1   into two halves and enlarged for ease of reference, breaks down the toxic heavy metal contents

                                  2   of two Sprout Organic products examined through independent testing:93

                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
                                  9
                                 10
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19                61. As shown in the table, Sprout Organic’s Organic Quinoa Puffs Baby Cereal Snack

                                 20   in apple kale flavor contains 47 ppb inorganic arsenic, 39.3 ppb lead, 41 ppb cadmium, and 1.31

                                 21   ppb mercury.

                                 22                62. This limited independent testing shows that Sprout Organic’s baby foods contain

                                 23   toxic heavy metals in dangerously high amounts. As discussed, these four toxic heavy metals,

                                 24   when present and consumed in high amounts, have been shown to wreak havoc on developing

                                 25   children’s cognitive development and physical health. Although Healthy Babies Bright Futures

                                 26   has advocated for absolutely no measurable amount of inorganic arsenic in baby food,
                                 27   Defendant’s Organic Quinoa Puffs Baby Cereal Snack in apple kale flavor contains 47 ppb

                                 28   93
                                           Id.
                                                                                     19
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 23 of 50



                                  1   inorganic arsenic. Given that this limited testing has revealed that Defendant’s baby foods contain

                                  2   four toxic heavy metals in dangerously high amounts, and given Defendant’s refusal to cooperate

                                  3   with the Subcommittee’s investigation, there is a great likelihood that additional comprehensive

                                  4   testing will show that other Sprout Organic baby foods also contain high traces of toxic heavy

                                  5   metals.

                                  6               63. This concern is not merely speculative. For example, Sprout Organic’s Apple

                                  7   Oatmeal Raisin with Cinnamon puree for babies ages six months old and up contains oats, raisins,

                                  8   and cinnamon.94      One of the major baby food manufacturers that did cooperate with the

                                  9   Subcommittee, Hain Celestial Group, Inc. (“Hain”), admitted that one of its used ingredients that
                                 10   tested dangerously high in cadmium was oat flour, which is made from ground oats.95 Hain further

                                 11   admitted that the raisins it used tested high for the presence of arsenic, and its cinnamon tested

                                 12   high for arsenic and cadmium.96 These findings raise concern that Sprout Organic’s Apple
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Oatmeal Raisin with Cinnamon puree, and other Sprout foods, containing flour, raisins, or

                                 14   cinnamon, may also contain high amounts of inorganic arsenic, and perhaps other toxic heavy

                                 15   metals, too.

                                 16               64. Hain also admitted that its whole wheat flour tested high for lead.97               The

                                 17   Subcommittee has also reported that organic brown rice was the ingredient that tested highest in

                                 18   inorganic arsenic—309 ppb. Indeed, the majority of one cooperating entity’s ingredients that

                                 19   exceeded 100 ppb inorganic arsenic in testing were organic brown rice flour.98 This finding raises

                                 20   concern that any Sprout Organic baby foods containing whole wheat flour, brown rice, and brown

                                 21   rice flour may contain high amounts of inorganic arsenic and/or other toxic heavy metals.

                                 22               65. Overall, Defendant’s refusal to comply with governmental investigations and

                                 23   requests raise serious concerns as to whether its diverse array of baby foods contain unhealthy

                                 24   amounts of toxic heavy metals and put babies in danger.

                                 25   94
                                         Apple Oatmeal Raisin with Cinnamon, SPROUT, http://www.sproutorganicfoods.com/babies/6-months-and-
                                 26   up/organic-baby-food-fruit-grain-blend/apple-oatmeal-raisin-cinnamon.
                                      95 S. COMM. ON ECONOMIC AND CONSUMER POLICY, COMM. ON OVERSIGHT AND REFORM, 117TH CONG., BABY

                                 27   FOODS ARE TAINTED WITH DANGEROUS LEVELS OF ARSENIC, LEAD, CADMIUM, AND MERCURY at 30-31.
                                      96
                                         Id. at 16, 41.
                                      97
                                 28      Id. at 27.
                                      98
                                         Id. at 57.
                                                                                        20
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 24 of 50



                                  1                  66. Defendant’s packages, labels, markets, advertises, formulates, manufactures,

                                  2   distributes, and sells its baby foods throughout the United States, including California.

                                  3                  67. Defendant’s baby foods are sold under the brand “Sprout Organic,” implying that

                                  4   Defendant’s organic ingredients will ensure that Sprout baby foods are the healthiest choice for

                                  5   growing children.

                                  6                  68. Defendant’s advertised mission is to teach children at a young age to love healthy,

                                  7   organic foods.

                                  8                  69. Defendant claims that “Sprout believes that a meal is more than nourishment. It’s

                                  9   a chance to inspire and grow together. That’s why we are committed to introducing an early love
                                 10   of healthy, whole organic foods to children everywhere.”99 It further claims that it “rigorously

                                 11   source[s] the ingredients used in our recipes to ensure that the cleanest and safest food is delivered

                                 12   to your family. Learn more about the organic farms and farmers we’ve partnered with and how
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Sprout is committed to procuring ingredients that are certified organic, non-GMO, and

                                 14   preservative-free.”100 The images below depict traditional advertising on Sprout Organic baby

                                 15   food products:

                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                      99
                                 28        Values & Guarantee, SPROUT, http://www.sproutorganicfoods.com/about-us/values-guarantee.
                                      100
                                            About Us, SPROUT ORGANIC FOODS, http://www.sproutorganicfoods.com/about-us/sourcing.
                                                                                             21
                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 25 of 50



                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
                                  9
                                 10
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13               70. Based on Defendant’s decision to advertise, label, and market its baby foods as

                                 14   healthy, nutritious, and safe for consumption, it had a duty to ensure that these statements and the

                                 15   message portrayed by its labels’ imagery were true and not misleading. As such, Defendant knew

                                 16   or should have known the baby foods included nondisclosed, dangerous levels of heavy metals,

                                 17   and that these toxins can accumulate over time.

                                 18               71. The baby foods are available at Defendant stores around the country, as well as

                                 19   other retail stores, and are widely advertised. The marketing of the baby foods fails to disclose

                                 20   they contain or are at risk of containing any level of toxic heavy metals or other undesirable toxins

                                 21   or contaminants.     Defendant intentionally omitted these warnings to induce and mislead

                                 22   reasonable consumers to purchase its baby foods.

                                 23               72. As a result of Defendant’s omissions, a reasonable consumer would have no reason

                                 24   to suspect the presence of toxic heavy metals in the baby foods without conducting his or her own

                                 25   scientific tests or reviewing third party scientific testing of these products.

                                 26   Defendant’s Marketing Unequivocally Misleads and Deceives Consumers.
                                 27               73. Defendant’s marketing wrongfully conveys to consumers that its baby foods have

                                 28   certain superior quality and characteristics that they do not actually possess. While Defendant
                                                                                      22
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 26 of 50



                                  1   misleadingly causes consumers to believe its baby foods do not contain toxic heavy metals

                                  2   through its advertising statements and omissions, its baby foods do in fact contain undisclosed

                                  3   toxic heavy metals. This is, without a doubt, material information to reasonable consumers in

                                  4   that it would impact a consumer’s decision to purchase the baby food in question.

                                  5               74. Independent testing shows that at least some of Defendant’s baby food products

                                  6   were found to contain dangerous levels of heavy toxic metals.

                                  7               75. Defendant’s marketing wrongfully fails to disclose to consumers the presence of

                                  8   toxic heavy metals in its baby foods.

                                  9               76. Based on Defendant’s deceiving marketing tactics, a reasonable consumer would
                                 10   not suspect the presence of toxic heavy metals, nor would a reasonable consumer be able to detect

                                 11   the presence of toxic heavy metals in Defendant’s baby foods without conducting his or her own

                                 12   scientific tests or reviewing scientific testing conducted on said baby foods.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13               77. Reasonable consumers must and do rely on Defendant to honestly report what its

                                 14   baby foods contain.

                                 15               78. Defendant knew or should have known its baby foods contained toxic heavy

                                 16   metals.

                                 17               79. Defendant intended for consumers to rely on its marketing, and reasonable

                                 18   consumers did in fact so rely.

                                 19               80. Pursuant to the foregoing, Defendant’s marketing tactics are deceptive,

                                 20   misleading, unfair, and false to Plaintiff and other consumers, including under the consumer

                                 21   protection laws of California.

                                 22   Defendant Breached the Duties it Owes to Consumers.

                                 23               81. Defendant had a duty to ensure the baby foods were as they were represented and

                                 24   not deceptively, misleadingly, unfairly, and falsely marketed.

                                 25               82. Defendant breached this duty.

                                 26               83. At all times during the Class Period, Defendant knew or should have known its
                                 27   baby foods contained toxic heavy metals and/or were not sufficiently tested for the presence of

                                 28   toxic heavy metals.
                                                                                      23
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 27 of 50



                                  1                84. Defendant knew or should have known that it owed consumers a duty of care to

                                  2   adequately test for toxic heavy metals in its baby foods.

                                  3                85. Defendant breached this duty.

                                  4                86. Defendant’s baby foods had a risk of containing toxic heavy metals due to

                                  5   Defendant’s failure to monitor for its presence in the ingredients and finished products.

                                  6                87. Defendant knew or should have known that it owed consumers a duty of care to

                                  7   prevent, or at the very least, minimize the presence of toxic heavy metals in its baby foods to the

                                  8   extent reasonably possible.

                                  9                88. Defendant breached this duty.
                                 10                89. Defendant knew or should have known that consumers purchased its baby foods

                                 11   based on the reasonable expectation that Defendant manufactured the baby foods to the highest

                                 12   standards.    Based on this expectation, Defendant knew or should have known consumers
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   reasonably inferred that Defendant would hold the baby foods to the highest standards for

                                 14   preventing the inclusion of toxic heavy metals in its baby foods.

                                 15                90. Defendant knew that toxic heavy metals are dangerous contaminants that pose

                                 16   health risks to humans, especially children.

                                 17                91. Defendant was aware of this risk and failed to disclose it to Plaintiff and the Class.

                                 18                92. Defendant acted negligently, recklessly, unfairly, and/or intentionally with its

                                 19   deceptive, misleading, unfair, and false marketing tactics and omissions.

                                 20                93. Reasonable consumers, like Plaintiff, would consider the inclusion of toxic heavy

                                 21   metals a material fact when considering which baby food to purchase.

                                 22                94. Defendant knew that properly and sufficiently monitoring for toxic heavy metals

                                 23   in its ingredients was not only important, but critical.

                                 24                95. Defendant also knew that monitoring toxic heavy metals was likewise important

                                 25   to its health-conscious consumers.

                                 26                96. Finally, Defendant knew or should have known it could control the levels of toxic
                                 27   heavy metals in its baby foods by properly monitoring its ingredients for toxic heavy metals and

                                 28   ///
                                                                                        24
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 28 of 50



                                  1   adjusting any formulation or diet to reduce ingredients that contained higher levels of toxic heavy

                                  2   metals.

                                  3               97. Defendant also knew it was not properly and sufficiently testing for toxic heavy

                                  4   metals in its baby foods. Defendant knew its failure to properly and sufficiently test its baby

                                  5   foods for toxic heavy metals continued throughout the Class Period and constituted a breach of

                                  6   the duties Defendant owes to consumers.

                                  7               98. Defendant’s marketing tactics were misleading due to Defendant’s failure to

                                  8   properly and sufficiently monitor for, and to disclose the risk of, the presence of toxic heavy

                                  9   metals in Defendant’s baby foods.
                                 10               99. Defendant knew or should have known consumers paid premium prices and

                                 11   expected Defendant to regularly test for toxic heavy metals and sufficiently monitor the presence

                                 12   of toxic heavy metals in finished baby food products and ingredients.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13               100.       At all times during the Class Period, Defendant did not consistently

                                 14   monitor or test for toxic heavy metals in its baby foods and ingredients, in breach of the duties

                                 15   Defendant owes to consumers.

                                 16               101.       Defendant knew or should have known that consumers reasonably

                                 17   expected it to test for and monitor the presence of toxic heavy metals in its baby foods and

                                 18   ingredients.

                                 19               102.       Defendant knew or should have known its baby foods contained

                                 20   unmonitored levels of toxic heavy metals that were inconsistent with its marketing practices and

                                 21   representations to consumers.

                                 22               103.       Defendant knew or should have known that consumers expected it to

                                 23   ensure its baby foods were monitored and tested for toxic heavy metals to ensure compliance with

                                 24   its marketing practices and representations to consumers.

                                 25               104.       Defendant knew but failed to disclose its lack of regular testing and

                                 26   knowledge of the risk or presence of toxic heavy metals in its baby foods and ingredients, in
                                 27   breach of the duties Defendant owes to consumers.

                                 28   ///
                                                                                      25
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 29 of 50



                                  1   Defendant Misled Consumers, in Breach of its Duties, for its Own Financial Benefit.

                                  2               105.        Defendant’s     above-referenced      statements,     representations,    partial

                                  3   disclosures, and omissions are false, misleading, and crafted to deceive the public as they create

                                  4   an image that Defendant’s baby foods are healthy, nutritious, and made from the best ingredients,

                                  5   are subject to stringent quality control, and are free of toxic heavy metals.

                                  6               106.        Reasonable consumers, such as Plaintiff and the Class Members, would

                                  7   have no reason to doubt Defendant’s statements regarding the quality of its baby foods.

                                  8               107.        As a result of Defendant’s wrongful misrepresentations, which include

                                  9   misleading, deceptive, unfair, and false statements and omissions, Defendant has generated
                                 10   substantial sales of its baby foods.

                                 11               108.        Defendant’s wrongful misrepresentations, which include misleading,

                                 12   deceptive, unfair, and false representations and omissions, allowed it to capitalize on and reap
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   enormous profits from consumers who paid the purchase price or premium for products that were

                                 14   not as advertised. This is not surprising given that annual sales of baby foods topped $54 billion

                                 15   in 2018 and were projected to reach more than $76 billion by 2021.101

                                 16               109.        Moreover, the organic baby food industry was valued at $1.9 billion in the

                                 17   U.S. in 2018 and is expected to reach $3.32 billion by 2024.102 The incredible rise in consumer

                                 18   demand for organic baby food, such as the organic baby foods sold by Defendant, is “driven by

                                 19   the growing awareness among consumers to limit that baby’s exposure to the harmful chemicals

                                 20   used in conventional food production and the awareness of the benefits of organic products.” 103

                                 21   ///

                                 22   ///

                                 23
                                 24   101
                                          Jesse Hirsch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER REPORTS (Aug. 16, 2018),
                                      https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/.
                                      102
                                 25       Laura Wood, North America Organic Baby Food Market Expected to Reach a Value of $3.32 Billion by 2024
                                      with a CAGR of 9.6%, BUSINESS WIRE (Jan. 20, 2020, 12:10 PM),
                                 26   https://www.businesswire.com/news/home/20200120005436/en/North-America-Organic-Baby-Food-Market-
                                      Expected-to-Reach-a-Value-of-3.32-Billion-by-2024-with-a-CAGR-of-9.6---
                                 27   ResearchAndMarkets.com#:~:text=The%20publisher%20expects%20the%20market,using%20any%20chemicals%
                                      20or%20preservatives.
                                 28
                                      103
                                          Organic Baby Food Market – Growth, Trends, COVID-19 Impact, and Forecasts (2021-2016), MORDOR
                                      INTELLIGENCE (2020), https://www.mordorintelligence.com/industry-reports/organic-baby-food-market.
                                                                                         26
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 30 of 50



                                  1                           V.        CLASS ACTION ALLEGATIONS

                                  2               110.       Plaintiffs bring this action individually and on behalf of the following

                                  3   Class:
                                                      All consumers residing in California who purchased Sprout Organic baby
                                  4
                                                      foods from four years prior to the filing of this Complaint through entry of
                                  5                   final judgment. (the “Class”).

                                  6               111.       Excluded from the Class are (a) Defendants, including any entity in which

                                  7   any of the Defendants have a controlling interest, is a parent or a subsidiary of, or which is

                                  8   controlled by any of the Defendant; (b) the officers, directors, and legal representatives of

                                  9   Defendants; and (c) the judge and the court personnel in this case as well as any members of their

                                 10   immediate families. Plaintiff reserves the right to amend the definition of the Class if discovery,

                                 11   further investigation and/or rulings by the Court dictate that it should be modified.

                                 12               112.       Numerosity. The members of the Class are so numerous that joinder of all
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Class Members is impractical. While the exact number of Class Members is unknown to Plaintiffs

                                 14   at this time, given the number of consumers of Defendant’s baby food products in California, it

                                 15   stands to reason that the number of Class Members is at least in the thousands. Class Members

                                 16   are readily identifiable from information and records in Defendant’s possession, custody, or

                                 17   control, such as sales records.

                                 18               113.       Commonality and Predominance. There are questions of law and fact

                                 19   common to Class Members, which predominate over any questions affecting only individual

                                 20   Class Members. These common questions of law and fact include, without limitation:

                                 21            a. Whether Defendant owns, manufactures, distributes, and creates the marketing and

                                 22               advertising for Sprout Organic baby foods;

                                 23            b. The level of toxic heavy metals and other undesirable toxins and contaminants

                                 24               contained in Defendant’s baby foods;

                                 25            c. Whether Defendant represented and continues to represent that its baby foods are

                                 26               healthy, nutritious, and safe for consumption;

                                 27            d. Whether Defendant represented and continues to represent that the manufacturing of

                                 28               its products is subjected to rigorous quality standards;
                                                                                        27
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 31 of 50



                                  1   e. Whether Defendant owed a duty of care to its customers to ensure that its baby foods

                                  2      do not contain any toxic heavy metals or other undesirable toxins or contaminants;

                                  3   f. Whether Defendant owed a duty to investigate that its baby foods do not contain any

                                  4      toxic heavy metals or other undesirable toxins or contaminants;

                                  5   g. Whether Defendant had a policy of ensuring that its baby foods do not contain any

                                  6      toxic heavy metals or other undesirable toxins or contaminants;

                                  7   h. Whether Defendant had a practice of ensuring that its baby foods do not contain any

                                  8      toxic heavy metals or other undesirable toxins or contaminants;

                                  9   i. Whether Defendant had a procedure for ensuring that its baby foods do not contain
                                 10      any toxic heavy metals or other undesirable toxins or contaminants;

                                 11   j. Whether Defendant knew or should have known that its baby foods contained toxic

                                 12      heavy metals and other undesirable toxins and contaminants;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   k. Whether Defendant owed a duty of care to ensure that its advertising, warranties,

                                 14      packaging, and labeling do not contain any false representations that Defendant’s baby

                                 15      foods are healthy, nutritious, and safe for consumption;

                                 16   l. Whether Defendant’s representations in advertising, warranties, packaging, and/or

                                 17      labeling are false, deceptive, and misleading;

                                 18   m. Whether Defendant’s representations in advertising, warranties, packaging, and/or

                                 19      labeling are likely to deceive a reasonable consumer;

                                 20   n. Whether Defendant had knowledge that its representations regarding the in

                                 21      advertising, warranties, packaging, and/or labeling were false, deceptive, and

                                 22      misleading;

                                 23   o. Whether Defendant continues to disseminate representations that its baby foods are

                                 24      healthy, nutritious, and safe for consumption despite knowledge that the

                                 25      representations are false, deceptive, and misleading;

                                 26   p. Whether a representation that baby food is healthy, nutritious and safe for
                                 27      consumption and does not contain toxic heavy metals is material to a reasonable

                                 28      consumer;
                                                                             28
                                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 32 of 50



                                  1          q. Whether Defendant’s marketing tactics and representations of its baby foods are likely

                                  2              to mislead, deceive, confuse, or confound consumers acting reasonably;

                                  3          r. The nature of the relief, including equitable relief, to which Plaintiff and Class

                                  4              Members are entitled; and

                                  5          s. Whether Plaintiff and Class Members are entitled to damages, civil penalties and/or

                                  6              injunctive relief.

                                  7              114.        Typicality. Plaintiffs’ claims are typical of those of other Class Members

                                  8   because Plaintiffs, like the other Class Members, purchased Defendant’s baby foods based on the

                                  9   reasonable belief that they were healthy, nutritious, and safe for consumption by babies.
                                 10   Plaintiffs, as with other Class Members, were deceived by Defendant’s misrepresentations and

                                 11   omissions of fact.

                                 12              115.        Adequacy of Representation. Plaintiffs will fairly and adequately represent
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   and protect the interests of the Class Members. Plaintiffs have retained competent counsel

                                 14   experienced in litigation of class actions, including consumer class actions. Plaintiffs intend to

                                 15   prosecute this action vigorously. Plaintiffs and Class Members have a unified and non-conflicting

                                 16   interest in pursuing the same claims and obtaining the same relief. Therefore, all Class Members

                                 17   will be fairly and adequately represented by Plaintiffs and their counsel.

                                 18              116.        Superiority of Class Action. A class action is superior to other available

                                 19   methods for the fair and efficient adjudication of the claims alleged in this action.          The

                                 20   adjudication of this controversy through a class action will avoid the possibility of inconsistent

                                 21   and potentially conflicting adjudications of the asserted claims. There will be no difficulty in the

                                 22   management of this action as a class action, and the disposition of the claims of the Class

                                 23   Members in a single action will provide substantial benefits to all parties and to the Court.

                                 24   Damages for any individual Class Member are likely insufficient to justify the cost of individual

                                 25   litigation so that, in the absence of class treatment, Defendant’s violations of law inflicting

                                 26   substantial damages in the aggregate would go un-remedied.
                                 27   ///

                                 28   ///
                                                                                      29
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 33 of 50



                                  1              117.        Class certification is also appropriate because Defendant has acted or

                                  2   refused to act on grounds generally applicable to the Class Members, such that final injunctive

                                  3   relief or corresponding declaratory relief is appropriate as to the Class as a whole.

                                  4                                  VI.        CAUSES OF ACTION

                                  5                                   A. FIRST CAUSE OF ACTION

                                  6                                NEGLIGENT MISREPRESENTATION

                                  7              118.        Plaintiffs, individually and on behalf of the Class, repeat and allege

                                  8   Paragraphs 1-117, as if fully alleged herein. In the alternative, Plaintiffs bring this claim on behalf

                                  9   of any potential Subclasses.
                                 10              119.        Plaintiffs reasonably placed their trust and reliance in Defendant’s

                                 11   representations that its baby foods were as advertised to Plaintiffs and the Class, and were healthy,

                                 12   nutritious, safe for consumption, and did not contain toxic heavy metals.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13              120.        Because of the relationship between the parties, Defendant owed a duty to

                                 14   use reasonable care to impart correct and reliable disclosures concerning the presence of toxic

                                 15   heavy metals in its baby foods or, based upon its superior knowledge, to say enough to not be

                                 16   misleading.

                                 17              121.        Defendant breached its duty to Plaintiffs and the Class by providing false,

                                 18   misleading, and/or deceptive information regarding the nature of its baby foods.

                                 19              122.        Plaintiffs and the Class reasonably and justifiably relied upon the

                                 20   information supplied to them by Defendant. A reasonable consumer would have relied on

                                 21   Defendant’s warranties, statements, representations, advertising, packaging, labeling, and other

                                 22   marketing as to the quality, make-up, and included ingredients of the baby foods.

                                 23              123.        As a result of these misrepresentations, Plaintiffs and the Class purchased

                                 24   the baby foods containing toxic heavy metals at a premium.

                                 25              124.        Defendant failed to use reasonable care in its communications and

                                 26   representations to Plaintiffs and the Class, especially in light of its knowledge of the risks and
                                 27   importance of considering ingredients to consumers when purchasing baby food.

                                 28   ///
                                                                                        30
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 34 of 50



                                  1               125.        By virtue of Defendant’s negligent misrepresentations, Plaintiffs and

                                  2   the Class have been damaged in an amount to be proven at trial.

                                  3                                  B. SECOND CAUSE OF ACTION

                                  4                               FRAUDULENT MISREPRESENTATION

                                  5               126.        Plaintiffs, individually and on behalf of the Class, repeat and allege

                                  6   Paragraphs 1-125, as if fully alleged herein. In the alternative, Plaintiffs bring this claim on behalf

                                  7   of any potential Subclasses.

                                  8               127.        At all relevant times, Defendant was engaged in the business of designing,

                                  9   manufacturing, distributing, and selling various types of baby food.
                                 10               128.        Defendant, acting through its representatives or agents, delivered baby

                                 11   foods to its retail stores, distributors, and various other distribution channels.

                                 12               129.        Defendant willfully, falsely, and knowingly misrepresented various
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   material facts regarding the quality and contents of its baby foods.

                                 14               130.        Rather than inform consumers of the truth regarding the existence of toxic

                                 15   heavy metals in its baby foods, Defendant engaged in misrepresentation.                    Defendant

                                 16   misrepresented its baby foods as healthy and safe for consumption for developing babies.

                                 17   Defendant assured consumers that by buying its products, consumers were investing in the best

                                 18   quality products for their growing children.

                                 19               131.        Defendant made these material misrepresentations to boost or maintain

                                 20   sales of its baby foods, and to falsely assure purchasers that by buying its products, consumers

                                 21   were purchasing foods superior to those made by competitors.                 Defendant made false

                                 22   representations with knowledge of their falsity, as it was in the unique position to know exactly

                                 23   how its products were made and to what degree did those products contain toxic heavy metals.

                                 24   The false representations were material to consumers because the representations played a

                                 25   significant role in consumers’ decision to invest in certain baby foods.

                                 26               132.        Plaintiffs and the Class Members reasonably relied on Defendant’s claims
                                 27   pertaining to its baby foods’ healthfulness, quality, and safety, as all consumers who purchase

                                 28   ///
                                                                                        31
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 35 of 50



                                  1   baby foods reasonably rely on the manufacturer’s representations with regards to the

                                  2   manufacturer’s products.

                                  3              133.        Plaintiffs and Class Members had no way of knowing that Defendant was

                                  4   misrepresenting its baby foods’ actual contents.

                                  5              134.        Plaintiffs and Class Members could not have discovered the misleading

                                  6   nature of Defendant’s misrepresentations on their own, because Defendant was in exclusive

                                  7   possession of such information, and/or continued to advertise its products as safe, healthy, and

                                  8   nutritious for consumption by babies.

                                  9              135.        Plaintiffs and the Class Members had no reason to suspect Defendant of
                                 10   misrepresenting material information in its advertisements.

                                 11              136.        Plaintiffs and the Class Members did not have an independent duty to

                                 12   investigate Defendant’s representations.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13              137.        Although Defendant, as the manufacturer and distributor of its baby foods,

                                 14   had a duty to ensure the accuracy of the representations it disseminated regarding its products’

                                 15   contents, Defendant did not fulfill these duties.

                                 16              138.        Defendant was in a superior position to know the falsity and/or misleading

                                 17   nature of its representations. As the manufacturer, Defendant is in sole possession of rigorous

                                 18   testing of its products and knew or should have known that its products contained dangerously

                                 19   high amounts of toxic heavy metals.

                                 20              139.        Defendant misrepresented material facts partly to pad and protect its

                                 21   profits. The benefits of falsely touting its baby foods as healthy and safe to eat came at the

                                 22   expense of Plaintiffs and Class Members.

                                 23              140.        Plaintiffs and Class Members were unaware of these material

                                 24   misrepresentations, and they would not have acted as they did had they known the truth.

                                 25   Plaintiffs’ and Class Members’ actions were justified given Defendant’s misrepresentations.

                                 26   Defendant was in exclusive control of material facts, and/or such facts were not known to average
                                 27   members of the public.

                                 28   ///
                                                                                          32
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 36 of 50



                                  1               141.        Plaintiffs and Class Members sustained injury due to the purchase of baby

                                  2   foods that did not live up to representations. Plaintiffs and Class Members sustained injury when

                                  3   they inadvertently fed their babies foods containing dangerous heavy metals.

                                  4               142.        Plaintiffs and Class Members are entitled to recover full or partial refunds

                                  5   due to Defendant’s misrepresentations, amounts to be proven at trial. Plaintiffs and Class

                                  6   Members are also entitled to recover the costs and expenses they incurred in purchasing

                                  7   alternative baby foods due to Defendant’s misrepresentations, also amounts to be determined at

                                  8   trial. Plaintiffs and Class members are entitled to recover costs and expenses associated with

                                  9   ensuring that their babies have not been harmed, as well as any costs and expenses associated
                                 10   with any treatments for Plaintiffs’ and Class Members’ babies, amounts to be determined at trial.

                                 11               143.        Defendant’s acts were done maliciously, oppressively, deliberately, with

                                 12   intent to defraud, in reckless disregard of Plaintiffs’ and Class Members’ rights and well-being,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   as well as the well-being of Plaintiffs’ and Class Members’ babies, and in part to enrich itself in

                                 14   California at the expense of consumers.         Defendant’s acts were done to gain commercial

                                 15   advantage over competitors, and to drive consumers away from consideration of competitor baby

                                 16   foods. Defendant’s conduct warrants an assessment of punitive damages in an amount sufficient

                                 17   to deter such conduct in the future.

                                 18                                   C. THIRD CAUSE OF ACTION

                                 19                      VIOLATION OF THE CONSUMER LEGAL REMEDIES ACT

                                 20                                      Cal. Civ. Code § 1750, et seq.

                                 21               144.        Plaintiffs, individually and on behalf of the Class, repeat and allege

                                 22   Paragraphs 1-143, as if fully alleged herein. In the alternative, Plaintiffs bring this claim on behalf

                                 23   of any potential Subclasses.

                                 24               145.        The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq.

                                 25   (“CLRA”), is a comprehensive statutory scheme that is to be liberally construed to protect

                                 26   consumers against unfair and deceptive business practices in connection with the conduct of
                                 27   businesses providing goods, property, or services to consumers primarily for personal, family, or

                                 28   household use.
                                                                                        33
                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 37 of 50



                                  1              146.         In accordance with the liberal application and construction of the CLRA,

                                  2   application of the CLRA to all Class Members is appropriate, given that Defendant’s conduct as

                                  3   described herein originated from California, and consumers purchased or used the involved baby

                                  4   foods in California.

                                  5              147.         Defendant is a “person” as defined by Civil Code §§ 1761(c) and 1770 and

                                  6   has provided “goods” as defined by Civil Code §§ 1761(a) and 1770.

                                  7              148.         Plaintiffs and the Class Members are “consumers” as defined by Civil

                                  8   Code §§ 1761(d) and 1770 and have engaged in a “transaction” as defined by Civil Code §§

                                  9   1761(e) and 1770.
                                 10              149.         Defendant’s acts and practices were intended to and did result in the sales

                                 11   of products to Plaintiffs and the Class Members in violation of Civil Code § 1770, including:

                                 12                 i.        Representing that goods or services have characteristics and uses that they
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                           do not have;

                                 14                ii.        Representing that goods or services are of a particular standard, quality, or

                                 15                           grade when they are not;

                                 16               iii.        Advertising goods or services with intent not to sell them as advertised;

                                 17                           and

                                 18               iv.         Representing that the subject of a transaction has been supplied in

                                 19                           accordance with a previous representation when it has not.

                                 20              150.         Defendant’s representations and omissions were material because they

                                 21   were likely to deceive reasonable consumers.

                                 22              151.         Had Defendant disclosed to Plaintiffs and Class Members that its baby

                                 23   foods contained toxic heavy metals, often in amounts surpassing those recommended or deemed

                                 24   safe by multiple regulatory bodies, Plaintiffs and the Class Members would have made different

                                 25   purchasing decisions.

                                 26              152.         Had Defendant disclosed the truth, it would have been unable to continue
                                 27   in the same course of business. So, Defendant represented that its baby foods were healthy,

                                 28   nutritious and safe for consumption by babies, who have been shown to be extremely susceptible
                                                                                     34
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 38 of 50



                                  1   to the harsh effects of exposure to toxic heavy metals. Plaintiffs and the Class Members acted

                                  2   reasonably in relying on Defendant’s misrepresentations and omissions, the truth of which they

                                  3   could not have discovered.

                                  4               153.        As a direct and proximate result of Defendant’s violations of California

                                  5   Civil Code § 1770, Plaintiffs, Class Members, and their babies have suffered and will continue to

                                  6   suffer injury, ascertainable losses of money or property, and monetary and non-monetary

                                  7   damages. Such monetary and non-monetary damages have arisen and will arise from not receiving

                                  8   the benefit of the bargain in purchasing Defendant’s baby foods, and increased time and expense

                                  9   in having to purchase safer alternatives, determining whether their children have been negatively
                                 10   affected by consuming Defendant’s baby foods, and medical, behavioral, educational, or other

                                 11   types of treatment for children who have been negatively affected by consuming Defendant’s

                                 12   baby foods.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13               154.        In satisfaction of the requirements of California Civil Code § 1782(a),

                                 14   Plaintiffs will send written notice to Defendant via certified or registered mail contemporaneously

                                 15   with the filing of this Complaint. Plaintiffs will seek to amend the Complaint to seek relief under

                                 16   this cause of action once the requisite 30-day notice period has expired and to state that Plaintiffs

                                 17   gave Defendant proper notice.

                                 18                                  D. FOURTH CAUSE OF ACTION

                                 19                  VIOLATION OF CALIFORNIA’S FALSE ADVERTISING LAW

                                 20                                  Cal. Bus. & Prof. Code § 17500 et. seq.

                                 21               155.        Plaintiffs, individually and on behalf of the Class, repeat and allege

                                 22   Paragraphs 1-154, as if fully alleged herein. In the alternative, Plaintiffs bring this claim on behalf

                                 23   of any potential Subclasses.

                                 24               156.        Defendant’s acts and practices, as described herein, have deceived and/or

                                 25   are likely to continue to deceive class members and the public. As discussed, Defendant

                                 26   misrepresented its baby foods and the fact that they are healthy, nutritious and safe for babies to
                                 27   consume. It concealed the fact that its baby foods contain high traces of toxic heavy metals such

                                 28   as arsenic, lead, cadmium and/or mercury.
                                                                                        35
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 39 of 50



                                  1               157.        Defendant disseminated uniform advertising regarding the contents of its

                                  2   baby foods in California.       The advertising was inherently unfair, deceptive, untrue, and

                                  3   misleading within the meaning of Cal. Bus. & Prof. Code § 17500, et seq. Such advertisements

                                  4   were intended to and likely did deceive the public for the reasons detailed herein.

                                  5               158.        The above-described false, misleading, and deceptive advertising

                                  6   Defendant disseminated continues to have a likelihood to deceive in that Defendant continues to

                                  7   conceal the true nature of its baby foods. Not only has Defendant refused to cooperate with the

                                  8   Subcommittee’s efforts to investigate the true nature of baby foods on the market, even after it

                                  9   was revealed through independent testing that Defendant baby foods do contain toxic heavy
                                 10   metals, Defendant failed to remove its tainted products from distribution, failed to let consumers

                                 11   know precisely what reforms, if any, it has been making to its standards to ensure that its baby

                                 12   foods will contain less-to-no toxic heavy metals, and failed to instigate a public information
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   campaign to alert consumers of the fact that its baby foods contain toxic heavy metals. As such,

                                 14   Defendant continues to misrepresent the true nature of its products and continues to deceive

                                 15   consumers.

                                 16               159.        In making and disseminating the statements alleged herein, Defendant

                                 17   knew or should have known that its advertisements were untrue and misleading in violation of

                                 18   California law.    Plaintiffs and other Class Members based their purchasing decisions on

                                 19   Defendant’s omitted and misrepresented material facts. The revenues to Defendant attributable

                                 20   to products sold in those false and misleading advertisements amount to millions of dollars.

                                 21   Plaintiffs and Class Members were injured in fact and lost money and property as a result.

                                 22               160.        The misrepresentations and non-disclosures by Defendant of the material

                                 23   facts described and detailed herein constitute false and misleading advertising and, therefore,

                                 24   constitute violations of Cal. Bus. & Prof Code § 17500, et seq.

                                 25               161.        As a result of Defendant’s wrongful conduct, Plaintiffs and the Class

                                 26   Members were induced to purchase Defendant’s baby foods. Plaintiffs and the Class Members
                                 27   are therefore entitled to restitution as appropriate for this cause of action.

                                 28   ///
                                                                                        36
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 40 of 50



                                  1               162.        Plaintiffs and Class Members seek all monetary and non-monetary relief

                                  2   allowed by law, including restitution of all profits stemming from Defendant’s unfair, unlawful,

                                  3   and fraudulent business practices; declaratory relief; reasonable attorneys’ fees and costs under

                                  4   California Code of Civil Procedure § 1021.5; injunctive relief; and other appropriate equitable

                                  5   relief.

                                  6                                    E. FIFTH CAUSE OF ACTION

                                  7                VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW

                                  8                                  Cal. Bus. & Prof. Code § 17200, et seq.

                                  9               163.        Plaintiffs, individually and on behalf of the Class, repeat and allege
                                 10   Paragraphs 1-162, as if fully alleged herein. In the alternative, Plaintiffs bring this claim on behalf

                                 11   of any potential Subclasses.

                                 12               164.        In accordance with the liberal application and construction of the Unfair
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Competition Law (“UCL”), application of the UCL to all Class Members is appropriate, given

                                 14   that Defendant’s conduct as described originated in California and Class Members purchased,

                                 15   used, and/or sustained damage to the baby foods involved in California.

                                 16               165.        Defendant is a “person” as defined by Cal. Bus. & Prof. Code § 17201.

                                 17               166.        Defendant violated Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”) by

                                 18   engaging in unlawful, unfair, or fraudulent business acts or practices and unfair, deceptive, untrue,

                                 19   or misleading advertising, including:

                                 20                  i.       Knowingly formulating, manufacturing, advertising, and selling baby

                                 21                           foods touted as healthy, nutritious and safe for consumption when, in

                                 22                           reality, the baby foods contain toxic heavy metals;

                                 23                ii.        Misrepresenting material information to consumers regarding Defendant’s

                                 24                           baby food products and their purported ability to offer a dose of nutrition

                                 25                           to a baby’s diet;

                                 26                iii.       Concealing material information from consumers regarding the fact that
                                 27                           the baby foods contain high levels of toxic heavy metals, so that consumers

                                 28                           would not know that the baby foods pose a health risk to babies; and
                                                                                     37
                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 41 of 50



                                  1                iv.       Using uniform, deceptive business practices, such as telling consumers via

                                  2                          its websites or otherwise implying that the baby foods involved are safe to

                                  3                          consume and have undergone thorough testing, without transparently

                                  4                          disclosing Defendant’s testing standards and ultimate results.

                                  5              167.        Defendant has engaged in “unlawful” business practices by violating

                                  6   multiple laws, including the CLRA, Cal. Civ. Code §§ 1750, et seq., which include:

                                  7                 i.       Knowingly formulating, manufacturing, advertising, and selling baby

                                  8                          foods touted as healthy, nutritious and safe for consumption when, in

                                  9                          reality, the baby foods contain toxic heavy metals;
                                 10                ii.       Misrepresenting material information to consumers regarding Defendant’s

                                 11                          baby food products and their purported ability to offer a dose of nutrition

                                 12                          to a baby’s diet;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13               iii.       Concealing material information from consumers regarding the fact that

                                 14                          the baby foods contain high levels of toxic heavy metals, so that consumers

                                 15                          would not know that the baby foods pose a health risk to babies; and

                                 16                iv.       Using uniform, deceptive business practices, such as telling consumers via

                                 17                          its websites or otherwise implying that the baby foods involved are safe to

                                 18                          consume and have undergone thorough testing, without transparently

                                 19                          disclosing Defendant’s testing standards and ultimate results.

                                 20              168.        Defendant violated § 17200’s prohibition against engaging in unlawful acts

                                 21   and practices by engaging in false and misleading advertising and by omitting material facts from

                                 22   purchasers of its baby foods. As alleged more fully herein, Defendant’s marketing and sale of

                                 23   baby foods, and more specifically its failure to inform customers of the presence of toxic heavy

                                 24   metals in said baby foods, violated Cal. Civ. Code § 1750, et seq., common law, and other

                                 25   statutory violations as alleged herein. Plaintiffs reserve the right to allege other violations of the

                                 26   law, which constitute other unlawful business acts and practices. Defendant’s conduct is ongoing
                                 27   and continues to this date.

                                 28   ///
                                                                                       38
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 42 of 50



                                  1              169.        Defendant violated § 17200’s prohibition against unfair conduct by failing

                                  2   to inform its customers about the true nature of its baby foods, and engaging in a pattern or

                                  3   practice of concealing those facts and urging its customers to purchase more of its baby foods

                                  4   based on the false belief that the foods remain safe to consume for babies, thereby depriving

                                  5   consumers of sufficient information to make an informed decision when purchasing baby food.

                                  6   This conduct is substantially injurious to consumers, offends public policy, is immoral, unethical,

                                  7   oppressive, and unscrupulous as the gravity of the conduct – selling baby foods that, in many

                                  8   instances, put children at risk for severe developmental and health problems. The impact of the

                                  9   practice against Plaintiffs and the Class Members far outweighs any possible justification or
                                 10   motive on the part of Defendant. The impact on Plaintiffs and Class Members has been described.

                                 11   Defendant can have no possible justification for including a false inducement to purchase its

                                 12   products. Plaintiffs and Class Members could not reasonably have avoided this injury because
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   they relied on Defendant’s advertising as to the quality and characteristics of the products being

                                 14   sold, as all consumers who rely on the verity of product advertising must do. Defendant’s false

                                 15   advertising is also violative of public policy, as expressed in the CLRA.

                                 16              170.        Specifically, Plaintiffs and Class Members paid hefty prices for

                                 17   Defendant’s baby food products, believing that they were the most optimal options for growing

                                 18   children. Defendant has refused to admit that its products are indeed dangerous, and it continues

                                 19   to market and sell its products in California. Defendant has engaged in this conduct at the expense

                                 20   of its customers’ rights – Defendant could have provided customers with full information about

                                 21   its baby foods’ actual contents, but it did not.

                                 22              171.        Defendant engaged in this conduct to gain an unfair commercial advantage

                                 23   over its competitors. It misrepresented critical and material information to, and omitted critical

                                 24   and material information from, Plaintiffs and Class Members, its competitors, and the

                                 25   marketplace – all to its unfair competitive advantage.

                                 26              172.        Defendant’s business practices also constitute fraudulent conduct because
                                 27   they were likely to deceive, and did deceive, Class Members into purchasing certain baby foods

                                 28   with ingredients that could not allow for the baby foods to benefit children as advertised.
                                                                                      39
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                               Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 43 of 50



                                  1              173.       Defendant’s business practices, as alleged herein, also constitute

                                  2   fraudulent conduct because Defendant did not deliver the product it advertised.

                                  3              174.       Defendant’s representations and omissions in California were material

                                  4   because they were likely to deceive reasonable consumers.

                                  5              175.       Plaintiffs and Class Members did not know that the baby foods contained

                                  6   toxic heavy metals. Accordingly, Defendant should not have omitted and/or misrepresented the

                                  7   facts surrounding the baby food’s true contents.

                                  8              176.       Defendant omitted and misrepresented material information pertaining to

                                  9   its baby foods’ true contents to defraud the Class Members’ by, among other things, maintaining
                                 10   market share, convincing Plaintiffs and Class Members to purchase more of its products, and to

                                 11   otherwise ensure that Plaintiffs and Class Members would not discover Defendant’s underlying

                                 12   fraud regarding its omissions and misrepresentations regarding the baby food products. As a
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   result, Defendant violated Cal. Penal Code § 502.

                                 14              177.       Defendant’s fraud led to consumers paying for products that did not live

                                 15   up to reasonable expectations. Consumers likely paid more for baby foods than they otherwise

                                 16   should have, and/or purchased baby foods manufactured by Defendant instead of one of

                                 17   Defendant’s competitors. None of this would have been necessary had consumers known the

                                 18   truth.

                                 19              178.       As a direct and proximate result of Defendant’s unfair, unlawful, and

                                 20   fraudulent acts and practices, Plaintiffs and Class Members were injured and lost money or

                                 21   property. They did not receive the benefit of the bargain in purchasing the baby foods, and they

                                 22   spent their own time and money dealing with purchasing safer baby food alternatives.

                                 23   Additionally, Plaintiffs’ and Class Members’ babies were harmed or placed at risk of harm by

                                 24   consuming foods containing toxic heavy metals and other undesirable toxins and contaminants.

                                 25              179.       Defendant acted intentionally, knowingly, and maliciously to violate

                                 26   California’s Unfair Competition Law. It recklessly disregarded Plaintiffs’ and Class Members’
                                 27   rights, and the health of Plaintiffs’ and Class Members’ babies. Defendant’s knowledge of its

                                 28   ///
                                                                                     40
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 44 of 50



                                  1   baby foods containing toxic heavy metals put it on notice that its foods were not being sold as

                                  2   advertised.

                                  3                 180.      Plaintiffs and Class Members seek all monetary and non-monetary relief

                                  4   allowed by law, including restitution of all profits stemming from Defendant’s unfair, unlawful,

                                  5   and fraudulent business practices, declaratory relief, reasonable attorneys’ fees and costs under

                                  6   California Code of Civil Procedure § 1021.5, injunctive relief, and other appropriate equitable

                                  7   relief.

                                  8                                   F. SIXTH CAUSE OF ACTION

                                  9                                                  FRAUD
                                 10                 181.      Plaintiffs, individually and on behalf of the Class, repeat and allege

                                 11   Paragraphs 1-180, as if fully alleged herein. In the alternative, Plaintiffs bring this claim on behalf

                                 12   of any potential Subclasses.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                 182.      At the time Plaintiffs and Class Members purchased Defendant’s baby

                                 14   foods, Defendant did not disclose, but instead concealed and misrepresented, the true contents of

                                 15   its baby foods as discussed herein.

                                 16                 183.      Defendant affirmatively misrepresented its baby foods’ contents by telling

                                 17   Plaintiffs and the Class Members that its baby foods were healthy, nutritious, and safe for babies

                                 18   and children to eat, all of which are not true.

                                 19                 184.      Defendant omitted and concealed the fact that testing showed that its foods

                                 20   contained toxic heavy metals such as arsenic, lead, cadmium, and/or mercury.

                                 21                 185.      Defendant knew, or should have known, that its advertisements falsely

                                 22   portrayed to the consuming public that its baby foods were safe for consumption.

                                 23                 186.      Defendant knew that its omissions and misrepresentations regarding the

                                 24   contents of its baby foods were material since it dedicated advertising to create such

                                 25   advertisements. Further, a reasonable consumer would rely upon Defendant’s representations in

                                 26   making purchasing decisions.
                                 27                 187.      Defendant, through its advertisements, has proven that it in fact intended

                                 28   to deceive Plaintiffs and Class Members.
                                                                                        41
                                                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 45 of 50



                                  1               188.        Plaintiffs and Class Members did not know, nor could they have known

                                  2   through reasonable diligence, about Defendant’s fraud. They also could not have known that

                                  3   companies as large as Defendant would repeatedly lie to the consuming public about its products’

                                  4   true nature without facing consequences. They also could not have known that baby food

                                  5   manufacturers like Defendant produce baby foods containing toxic heavy metals. Only after

                                  6   purchasing Defendant’s products and the release of the February 2021 Subcommittee report did

                                  7   Plaintiffs and the Class Members become aware of Defendant’s fraud.

                                  8               189.        Plaintiffs and Class Members are reasonable in relying on Defendant’s

                                  9   misrepresentations in making their purchasing decisions.
                                 10               190.        Plaintiffs and Class Members had a right to rely upon Defendant’s

                                 11   representations because Defendant maintained monopolistic control over the true circumstances

                                 12   of its products’ contents. Defendant selected the information available to the public regarding the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   contents of its products.

                                 14               191.        Plaintiffs and Class Members sustained damages in relying on Defendant’s

                                 15   omissions and misrepresentations. Plaintiffs and Class Members have sustained actual losses and

                                 16   damages in a sum to be determined at trial, including punitive damages.

                                 17                                  G. SEVENTH CAUSE OF ACTION

                                 18                                       CONSTRUCTIVE FRAUD

                                 19               192.        Plaintiffs, individually and on behalf of the Class, repeat and allege

                                 20   Paragraphs 1-191, as if fully alleged herein. In the alternative, Plaintiffs bring this claim on behalf

                                 21   of any potential Subclasses.

                                 22               193.        At the time Plaintiffs and Class Members purchased Defendant’s baby

                                 23   foods, Defendant did not disclose the true contents of its baby foods – namely, the presence of

                                 24   toxic heavy metals.

                                 25               194.        Further, Defendant affirmatively represented that its baby foods were

                                 26   healthy, nutritious and safe for consumption.
                                 27               195.        Defendant knew, or should have known, that the contents and safety of its

                                 28   baby foods were falsely portrayed to the consumer public.
                                                                                    42
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 46 of 50



                                  1              196.        Defendant also knew that its omissions and misrepresentations regarding

                                  2   its baby foods were material, and that a reasonable consumer would rely upon Defendant’s

                                  3   representations in making purchasing decisions.

                                  4              197.        Defendant had an obligation not to omit or misrepresent its baby foods’

                                  5   true contents because: (a) it had sole possession of information regarding the true contents of its

                                  6   baby foods; (b) it made affirmative misrepresentations regarding its baby foods’ safety that misled

                                  7   consumers; (c) Plaintiffs and Class Members reasonably relied upon Defendant to make full

                                  8   disclosures based upon the relationship between Plaintiffs and Class Members; (d) Defendant had

                                  9   a duty to ensure the accuracy of the representations it disseminated regarding the baby foods’ true
                                 10   contents; (e) Plaintiffs and the Class Members had no way of knowing about Defendant’s fraud

                                 11   until after purchasing the baby foods and the release of the February 2021 Subcommittee report;

                                 12   (f) Defendant was on notice of its baby food’s toxicity as it was aware of the included toxic heavy
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   metals in its baby foods; and (g) Defendant was further put on notice of its baby food’s toxicity

                                 14   when the House Subcommittee released reports in February 2021 indicating the presence of toxic

                                 15   heavy metals in its baby foods.

                                 16              198.        Plaintiffs and Class Members did not know—nor could they have known

                                 17   through reasonable diligence—about the presence of toxic heavy metals, nor could they have

                                 18   known about this fact when Defendant repeatedly advertised that its foods were healthy, natural

                                 19   and safe for consumption.

                                 20              199.        Plaintiffs and Class Members would have been reasonable in relying on

                                 21   Defendant’s misrepresentations (and corresponding omissions) in making their purchasing

                                 22   decisions and inadvertently or intentionally exposing babies and children to toxic heavy metals.

                                 23              200.        Plaintiffs and Class Members had a right to rely upon Defendant’s

                                 24   representations (and corresponding omissions) because Defendant maintained monopolistic

                                 25   control over what information regarding its baby foods was made known to the public.

                                 26              201.        Defendant breached its duty to Plaintiffs and Class Members to make full
                                 27   disclosures of the fact that its baby foods do, in fact, contain dangerous, heavy toxic metals in

                                 28   varying quantities.
                                                                                      43
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 47 of 50



                                  1              202.        Plaintiffs and Class Members sustained damages as a result of their

                                  2   reliance on Defendant’s omissions, misrepresentations, and breach of its duty. Plaintiffs and

                                  3   Class Members have sustained actual losses and damages in a sum to be determined at trial.

                                  4                                  H. EIGHTH CAUSE OF ACTION

                                  5                                  BREACH OF EXPRESS WARRANTY

                                  6                                     Cal. Comm. Code § 2313, et seq.

                                  7              203.        Plaintiffs, individually and on behalf of the Class, repeat and allege

                                  8   Paragraphs 1-202, as if fully alleged herein. In the alternative, Plaintiffs bring this claim on behalf

                                  9   of any potential Subclasses.
                                 10              204.        As set forth herein, Defendant made express representations to Plaintiffs

                                 11   and the Class that its baby foods were healthy, nutritious, and safe for consumption.

                                 12              205.        These promises became part of the basis of the bargain between the parties
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   and thus constituted express warranties.

                                 14              206.        There was a sale of goods from Defendant to Plaintiffs and the Class

                                 15   Members.

                                 16              207.        On the basis of these express warranties, Defendant sold to Plaintiffs and

                                 17   the Class Members baby foods.

                                 18              208.        Defendant knowingly breached the express warranties by including toxic

                                 19   heavy metals in its baby foods.

                                 20              209.        Defendant was on notice of this breach as it was aware of the included

                                 21   toxic heavy metals in its baby foods.

                                 22              210.        Defendant was also on notice of this breach when the House Subcommittee

                                 23   released reports in February 2021 indicating the presence of toxic heavy metals in its baby foods.

                                 24              211.        Privity exists because Defendant expressly warranted to Plaintiffs and the

                                 25   Class that its baby foods were healthy, nutritious, and safe for consumption.

                                 26              212.        Plaintiffs and the Class members reasonably relied on the express
                                 27   warranties by Defendant.

                                 28   ///
                                                                                        44
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 48 of 50



                                  1              213.        As a result of Defendant’s breaches of its express warranties, Plaintiffs and

                                  2   the Class sustained damages as they paid money for the baby foods that were not what Defendant

                                  3   represented.

                                  4              214.        Plaintiffs, on behalf of themselves and the Class, seek actual damages for

                                  5   Defendant’s breach of warranty.

                                  6                                   I. NINTH CAUSE OF ACTION

                                  7                                  BREACH OF IMPLIED WARRANTY

                                  8                                    Cal. Comm. Code § 2314, et seq.

                                  9              215.        Plaintiffs, individually and on behalf of the Class, repeat and allege
                                 10   Paragraphs 1-214 as if fully alleged herein. In the alternative, Plaintiffs bring this claim on behalf

                                 11   of any potential Subclasses.

                                 12              216.        Defendant is a merchant engaging in the sale of goods to Plaintiffs and the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   Class members.

                                 14              217.        There was a sale of goods from Defendant to Plaintiffs and the Class

                                 15   members.

                                 16              218.        As set forth herein, Defendant marketed its baby foods to Plaintiffs and the

                                 17   Class as healthy, nutritious and safe options for babies. But the baby foods did not conform to

                                 18   these affirmations and promises because they contained toxic heavy metals at undisclosed,

                                 19   alarming levels. These very promises became part of the basis of the bargain between the parties

                                 20   and thereby constituted a series of implied warranties.

                                 21              219.        Defendant breached the implied warranties by selling the baby foods that

                                 22   failed to conform to the promises or affirmations of fact made on containers or in advertisements

                                 23   because each product contained toxic heavy metals.

                                 24              220.        Defendant was on notice of this breach as it was aware of the inclusion of

                                 25   toxic heavy metals in its baby foods.

                                 26              221.        Defendant was also on notice of this breach when the House Subcommittee
                                 27   released reports in February 2021 indicating the presence of toxic heavy metals in its baby foods.

                                 28   ///
                                                                                       45
                                                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 49 of 50



                                  1              222.        Privity exists because Defendant impliedly warranted to Plaintiffs and the

                                  2   Class members through the warranting, packaging, advertising, marketing, and labeling that its

                                  3   baby foods were healthy, nutritious, and safe for consumption and by failing to make any mention

                                  4   of toxic heavy metals. Plaintiffs and the Class then relied on these implied warranties in making

                                  5   their purchases.

                                  6              223.        As a result of Defendant’s breach of its implied warranties of

                                  7   merchantability, Plaintiffs and the Class sustained damages as they paid money for the baby foods

                                  8   that were not what Defendant represented.

                                  9              224.        Plaintiffs, on behalf of herself and the Class, seek actual damages for
                                 10   Defendant’s breach of warranty.

                                 11                                  J. TENTH CAUSE OF ACTION

                                 12                           QUASI-CONTRACT / UNJUST ENRICHMENT
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13              225.        Plaintiffs, individually and on behalf of the Class, repeat and allege

                                 14   Paragraphs 1-224 as if fully alleged herein. In the alternative, Plaintiffs bring this claim on behalf

                                 15   of any potential Subclasses.

                                 16              226.        Plaintiffs and Class Members purchased Defendant’s baby foods, and

                                 17   those baby foods were not as Defendant represented them to be, enticing Plaintiffs and the Class

                                 18   to purchase the baby foods. Had Plaintiffs and the Class known of the fact that the baby foods

                                 19   contained toxic heavy metals such as arsenic, lead, cadmium, and/or mercury, they would not

                                 20   have purchased Defendant’s baby food, but would rather purchase baby foods manufactured by

                                 21   one of Defendant’s competitors. Furthermore, Plaintiffs would not have had to pay for safer

                                 22   alternatives after learning of the true contents of Defendant’s baby foods.

                                 23              227.        Accordingly, Plaintiffs and Class Members were damaged, and Defendant

                                 24   was unjustly enriched, due to fraud, by the purchase price of those baby foods containing toxic

                                 25   heavy metals.

                                 26              228.        Plaintiffs and Class Members are entitled to damages in the amount
                                 27   Defendant was unjustly enriched, to be determined at trial.

                                 28   ///
                                                                                       46
                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-02391-VC Document 1 Filed 04/01/21 Page 50 of 50



                                  1               229.         Furthermore, Defendant’s conduct was willful, intentionally deceptive,

                                  2   and intended to cause economic injury to Plaintiffs and the Class. Defendant is therefore liable

                                  3   to pay punitive damages under California law.

                                  4                                        VII.     PRAYER FOR RELIEF

                                  5               230.         WHEREFORE, Plaintiffs, individually and on behalf of all other Class

                                  6   Members, respectfully requests that the Court enter an Order:

                                  7                  i.        Declaring that this action is a proper class action, certifying the Classes

                                  8                            and/or Subclasses as requested herein, designating Plaintiffs as Class

                                  9                            Representatives, and appointing Plaintiffs’ attorneys as Class Counsel;
                                 10                 ii.        Enjoining Defendant from continuing the unfair business practices alleged

                                 11                            in this Complaint;

                                 12                iii.        Ordering Defendant to pay actual and statutory damages (including
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                            punitive damages) and restitution to Plaintiffs and the other Class

                                 14                            Members, as allowable by law;

                                 15                 iv.        Ordering Defendant to pay both pre- and post-judgment interest on any

                                 16                            amounts awarded;

                                 17                 v.         Ordering Defendant to pay attorneys’ fees and costs of suit; and

                                 18                 vi.        Ordering such other and further relief as may be just and proper.

                                 19                                      VIII. DEMAND FOR JURY TRIAL

                                 20           Plaintiffs, on behalf of themselves and all others similarly situated, hereby demand a jury

                                 21   trial for all claims so triable.

                                 22   Dated: April 1, 2021                                   WILSHIRE LAW FIRM

                                 23
                                                                                             By /s/ Cinela Aziz
                                 24                                                            Cinela Aziz
                                 25                                                            Attorney for Plaintiffs and the Putative
                                                                                               Class
                                 26
                                 27
                                 28
                                                                                        47
                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
